        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 1 of 88




                                      EXHIBIT A
        New Hampshire Community Mental Health Agreement
                       Expert Reviewer Report Number Eleven

                                     January 28, 2020



   I.       Introduction
This is the eleventh semi-annual report of the Expert Reviewer (ER) under the Settlement
Agreement in the case of Amanda D. v. Sununu; United States v. New Hampshire, No. 1:12-cv-
53-SM. For the purpose of this and future reports, the Settlement Agreement will be referred to
as the Community Mental Health Agreement (CMHA). Section VIII.K of the CMHA specifies
that:

        Twice a year, or more often if deemed appropriate by the Expert Reviewer, the
        Expert Reviewer will submit to the Parties a public report of the State’s
        implementation efforts and compliance with the provisions of this Settlement
                                               DRAFT




        Agreement, including, as appropriate, recommendations with regard to steps to be
        taken to facilitate or sustain compliance with the Settlement Agreement.

In this three-month period (September 1, 2019 through December 31, 2019), the ER has
continued to observe the State’s work to implement key service elements of the CMHA, and has
continued to have discussions with relevant parties related to implementation efforts and the
documentation of progress and performance consistent with the standards and requirements of
the CMHA. During this period, the ER:

           Met with a clinical team and clinical leadership at New Hampshire Hospital (NHH) to
            review transition planning processes and issues;
           Observed the Quality Service Review (QSR) conducted at Lakes Regional Mental
            Health Center;
           Conducted site visits at three CMHCs (Monadnock, Community Partners and Center
            for Life Management). Each site visit consisted of meeting with the ACT and
            supported employment (SE) teams, and with the senior management of each CMHC;
           Met with the State CMHA Management Oversight Team to discuss new data
            elements and reports related to ACT, SE, and supported housing (SH);
           Met with State program leadership staff to discuss the management and monitoring of
            the Bridge supportive housing program and Glencliff transitions to integrated
            community settings, including the proposed new approach to Glencliff inreach;

                                                                                                  1
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 2 of 88




          Observed an ACT fidelity review at Greater Nashua Mental Health Center; and
          Convened an All Parties meeting to discuss progress in meeting the requirements of
           the CMHA.

Information obtained during these state level and on-site meetings has, to the extent applicable,
been incorporated into the discussion of implementation issues and service performance below.
The ER will continue to conduct site visits going forward to observe and assess the quality and
effectiveness of implementation efforts and whether they achieve positive outcomes for people
consistent with CMHA requirements.

   Summary of Progress to Date

This report reflects more than five years of implementation efforts related to the CMHA. Within
this period, a number of positive steps have been taken to improve the quality and effectiveness
of services as envisioned in the CMHA. However, as will be discussed in detail below, there are
areas of continued non-compliance with the CMHA. Notwithstanding these on-going concerns,
the parties to the CMHA deserve credit for some real and measurable accomplishments.

As noted in previous ER Reports, the State has implemented a comprehensive and reliable QSR
process. The ER considers these QSR reviews to be methodologically correct and reliable,
producing findings that are accurate and actionable in terms of taking concrete steps to address
quality issues in the CMHC system.               DRAFT




Another major accomplishment has been contracting with the Dartmouth-Hitchcock Medical
Center to conduct external ACT and SE fidelity reviews using nationally validated fidelity
review instruments and criteria. In concert with the QSR reviews mentioned above, the fidelity
reviews are assisting the State and the Community Mental Health Centers (CMHCs) to develop
comprehensive Quality Improvement Plans (QIPs) that address important ACT and SE quality
and effectiveness issues at both the consumer and CMHC operational levels.

Recently, following input from representatives of the Plaintiffs and the ER, the State has initiated
or enhanced a number of strategies to expand ACT capacity and enrollment. It is too soon to
gauge whether these strategies are having the desired effect, although recent data support
optimism that ACT staffing and enrollment trends are moving in a positive direction.
Nonetheless, the State is to be commended for taking new steps to improve performance with
regard to the ACT requirements of the CMHA.

The parties originally envisioned that the CMHA could be fully implemented in five years, with
a sixth year for maintenance of effort. The CMHA was approved and filed with the Federal
Court on February 12, 2014, and the five-year anniversary of that event occurred 11 months ago.
The ER was approved by the Parties and the Federal Court effective July 1, 2014, and the five-
year anniversary occurred six months ago. Given these elapsed times, it is critical for this report


                                                                                                    2
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 3 of 88




and for subsequent activities that the focus be on specific strategies and action steps necessary to
meet the requirements of the CMHA, and to plan for disengagement.

    II. Data
As noted in previous reports, the New Hampshire DHHS continues to make progress in
developing and delivering data reports addressing performance in some domains of the CMHA.
Appendix A contains the most recent DHHS Quarterly Data Report (July to September 2019),
incorporating standardized report formats with clear labeling and date ranges for several
important areas of CMHA performance. The capacity to conduct and report longitudinal
analyses of trends in certain key indicators of CMHA performance continues to improve. The
ER continues to emphasize that the State must take the steps necessary to produce the necessary
data reports in a timely fashion.

    III. CMHA Services
The following sections of the report address specific service areas and related activities and
standards contained in the CMHA.

        Mobile/Crisis and Crisis Apartment Programs
The CMHA calls for the establishment of a Mobile Crisis Team (MCT) 1 and Crisis Apartments
                                                      DRAFT




in the Concord Region by June 30, 2015 (Section V.C.3(a)). DHHS conducted a procurement
process for this program, and the contract was awarded on June 24, 2015. Riverbend CMHC
was selected to implement the MCT and Crisis Apartments in the Concord Region.

The CMHA specified that a second MCT and Crisis Apartment program be established in the
Manchester region by June 30, 2016 (V.C.3(b)). The Mental Health Center of Greater
Manchester was selected to implement that program. Per CMHA V.C.3(c), a third MCT and
Crisis Apartment program became operational in the Nashua region on July 1, 2017. The
contract for that program was awarded to Harbor Homes in Nashua. All of these contracts will be
expiring at the end of the current fiscal year; the State is in the process of issuing a RFP so as to
continue the MCTs and crisis apartment services going forward.

The Quarterly Data Report contained in Appendix A includes a detailed table of data from each
of the Mobile Team/Crisis Apartment programs. Table I contains a summary of key data trends
from the three programs.




1
 Note that the State refers to these programs as Mobile Crisis Response Teams (MCRTs). The ER uses the MCT
nomenclature to remain consistent with the terms used in the CMHA.


                                                                                                             3
Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 4 of 88



                                        Table I

       Self-Reported Data on Mobile Crisis Services and Crisis Apartment Programs

                                                          April -        July -
      Region         Variable                              June          Sept.
                                                          2019           2019

      Concord    Total Served                               517           499
      Manchester Total Served                               714           679
      Nashua     Total Served                               419           377

      Concord    Phone triage/support                      1,143         1,104
      Manchester Phone triage/support                      1,795         1,833
      Nashua     Phone triage/support                       522           530

      Concord    Mobile Assess./intervention                136           211
      Manchester Mobile Assess./intervention                319           280
      Nashua     Mobile Assess./intervention                245           231

      Concord    Number Referred by self                    751           657
      Manchester Number Referred by self                    361           395
      Nashua     Number Referred by self   DRAFT




                                                            200           215

      Concord    Number referred by police                  20            39
      Manchester Number referred by police                  320           273
      Nashua     Number referred by police                  20            15

      Concord    Pct Law Enforcement Inv.                 14.2%         12.6%
      Manchester Pct Law Enforcement Inv.                 44.8%         40.2%
      Nashua     Pc Law Enforcement Inv.                  0.0%          0.0%

      Concord    Hospital diversions                        449           520
      Manchester Hospital diversions                       1,185         1,111
      Nashua     Hospital diversions                        704           710

      Concord    Apartment Admits                           80            78
      Manchester Apartment Admits                           15             9
      Nashua     Apartment Admits                           51            53

      Concord    Apartment bed days                         319           397
      Manchester Apartment bed days                          46           27
      Nashua     Apartment bed days                         249           306


                                                                                    4
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 5 of 88




The ER conducted site visits at each of the MCT and Crisis Apartment programs in New
Hampshire during the past nine months. Each of the programs is fully staffed and, in the opinion
of the ER, is generally operating in accordance with best practice approaches to mobile crisis and
crisis apartment services. Each program is making good use of peer staff for both mobile crisis
response and for staffing of the crisis apartments. To varying degrees, each program is
developing more effective relationships with local law enforcement agencies, other first
responders, and local hospital emergency departments. To date, crisis apartment average lengths
of stay have remained within reasonable ranges. There is some anecdotal evidence suggesting
that the mobile team and crisis apartment interventions are beginning to influence pathways into
hospital emergency department, inpatient psychiatric services, and local jails.

Table II below includes data that reveal some recent changes in both emergency department
waiting times for New Hampshire Hospital (NHH) admissions, and for NHH readmission rates.
These data may indicate that the fully implemented MCT and Crisis Apartment programs are
beginning to have a positive effect on system indicators such as emergency department boarding
and hospital recidivism rates. However, there may be numerous other factors influencing these
data trends. The ER plans to discuss with the State some analytic approaches that could
illuminate the relationships among the MCT programs and the other system indicators

                                         Table II
   DHHS Report of Changes in Waiting Time for NHH Admissions and NHH Readmission Rates
                                                DRAFT




State Fiscal Year        Average # Adults               NHH Admissions      NHH 180-day
                         Waiting per Day for                                Readmissions Average
                         NHH Admission

2018                     50                             807                 28.5%
2019                     39                             818                 23.2%
Change                   Down 22%                       Up 1.4%             Down 18.6%


The ER continues to be concerned about some apparent practice and data reporting variations
among the three MCT/Crisis Apartment programs. For example, as can be seen in Table I, there
are substantial differences among the three programs with regard to police referrals to and law
enforcement involvement in the various programs. Late last year, in concert with representatives
of the plaintiffs, the ER requested additional information from the State regarding the
functioning of these programs. The State has provided responses to certain information requests,
and the ER will follow up with DHHS staff to supplement and clarify these responses early in
this calendar year.

While the State reports conducting visits to the MCT program sites, no performance assessments
or other contractual reviews/program evaluations have been shared with the ER or the parties.
The State’s response indicates some need for additional State oversight and/or corrective action
on the part of one or more of the programs, including an effort to measure program performance

                                                                                                 5
           Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 6 of 88




in key areas of MCT service delivery, like phone triage, decisions to deploy mobile crisis teams
to community locations, and the efficacy of crisis response.

The State has issued an RFP and an RFI related to MCT/Crisis Apartment programs, and
responses have been received by the State as of the date of this report. The State asserts that the
RFP and RFI indicate that it is “actively engaged in a comprehensive effort to explore best
practices and model designs for MCT services, and we anticipate this effort also will inform the
next contracts for the MCTs required under the CMHA” 2 Thus, the ER is recommending the
parties collectively review the responses to the RFP and RFI and that the ER and
representatives of the Plaintiffs to engage in discussions with the State about current program
operations and future operations of MCT and similar programs in New Hampshire.

The State recently funded a new Behavioral Health Crisis Treatment Center (BHCTC) that has
been implemented by the Riverbend CMHC in Concord. The BHCTC is an additional crisis
support that outside those required by the CMHA. As such, data related to the operations of that
program is not included in this report. The above-referenced RFI may elicit responses related to
the BHCTC model as well as the MCT/Crisis Apartment models implemented under the CMHA.
The ER expects that if the State is considering crisis program model variations in the re-
procurement of the CMHA-required MCT/Crisis Apartment programs, the State will discuss its
potential model with the ER and representatives of the Plaintiffs prior to issuing the re-
procurement RFPs.                                      DRAFT




          Assertive Community Treatment (ACT)
ACT is a core element of the CMHA, which specifies, in part:

      1. By October 1, 2014, the State will ensure that all of its 11 existing adult ACT teams
         operate in accordance with the standards set forth in Section V.D.2;
      2. By June 30, 2014, the State will ensure that each mental health region has at least one
         adult ACT team;
      3. By June 30, 2016, the State will provide ACT team services consistent with the standards
         set forth above in Section V.D.2 with the capacity to serve at least 1,500 individuals in
         the Target Population at any given time; and
      4. By June 30, 2017, the State, through its community mental health providers, will identify
         and maintain a list of all individuals admitted to, or at risk serious risk of being admitted
         to, NHH and/or Glencliff for whom ACT services are needed but not available, and
         develop effective regional and statewide plans for providing sufficient ACT services to
         ensure reasonable access by eligible individuals in the future.



2
    State response to ER memo re: MCTs, December 12, 2019, page 1


                                                                                                      6
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 7 of 88




The CMHA requires a robust and effective system of ACT services to be in place throughout the
state as of June 30, 2015 (54 months ago). Further, as of June 30, 2016, the State was required to
have the capacity to provide ACT to 1,500 priority Target Population individuals.

As displayed in Table III below, the staff capacity of the 12 adult ACT teams in New Hampshire
has increased by 7.25 FTE since June of 2019.




                                                DRAFT




                                                                                                 7
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 8 of 88




                                                   Table III

                        Self-Reported ACT Staffing (excluding psychiatry):

                                   September 2017 – September 2019



     Region           FTE      FTE      FTE       FTE             FTE     FTE     FTE    FTE     FTE
                      Sep-     Dec-     Mar-      Jun-            Sep-    Dec-    Mar-           Sep-
                       17       17       18         18              18      18      19 Jun-19     19

Northern               12.4     13.0     11.6     12.7             13.1    17.3   16.8   16.51   16.37
West Central            7.0      6.2      5.0      5.2              5.3     5.8    6.8    7.65    8.25
Lakes Region           10.8      9.4      5.7      5.6              8.4     7.4    8.3    8.00    8.00
Riverbend              10.0     10.0     10.3     10.5             10.5    10.5   11.5   10.50   11.50
Monadnock               7.9      7.9      8.7      8.5              8.7     9.0    9.5    9.00    8.00
Greater Nashua
1                       6.0      5.0       5.8      5.8             5.5     5.0    6.5    7.00    8.00
Greater Nashua
2                       5.0      5.0       5.8      5.8             4.5     4.0    4.5    4.00    7.00
Manchester –
CTT                    16.3     12.8     17.3     15.5             14.8    14.3   14.3   15.75   15.75
Manchester
                                                          DRAFT




MCST                   22.3     19.0     19.5 16.3                 17.8    15.8    15.8 17.25 17.25
Seacoast               10.5     10.5     11.5   9.5                10.5    11.1     9.1   9.10 10.10
Community Part.         6.7      7.9      9.8   9.6                 9.1     7.8     8.8 10.78 11.28
CLM                     9.3      9.3      9.3   8.3                 7.6     6.6     7.9   7.01   8.30
Total                 124.2    116.1    120.1 113.1               115.6   114.3   119.6 122.55 129.80


Overall, ACT team staffing has increased by 10.2 FTEs over the past two reported quarters.
Nine teams have at least 1.0 FTE SE staff, while three have less than a full time SE specialist.
Five teams report having .5 or less FTE combined psychiatry/nurse practitioner time available to
their ACT teams3; and five of the 12 teams report having less than one FTE nurse per team. Six
teams have increased the number of FTE substance use specialists, and only one team has less
than a full FTE substance use specialist. All ACT teams are now reported to have at least .5 FTE
Peer Staff as members of the teams.

Table IV below displays the active ACT caseloads by CMHC Region for the past 27 months.
The active monthly caseload increased by 17 participants in the last quarter. Since June of 2017


3
 The CMHA specifies at least .5 FTE Psychiatrists for teams with at least 70 active service participants. (CMHA
V.D.2(e).


                                                                                                                  8
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 9 of 88




the active monthly caseload has dropped by 64. Over the past two reported quarters the ACT
active caseload has increased by 19 participants.

                                            Table IV

  Self-Reported ACT Active Caseload (Unique Adult Consumers) by Region in Specified
                        Months: June 2017 – September 2019

                 Active Active Active Active Active Active Active Active Active Active
      Region     Cases Cases Cases Cases Cases Cases Cases Cases Cases Cases
                  Jun-   Sep-   Dec-   Mar- Jun-     Sep-   Dec-   Mar- Jun-     Sep-
                   17     17     17     18   18       18       18     19  19      19


Northern           106     107     115      114           108   102   115    120     115      122

West Central       56       63      57      46            48    44    42     43       46      47

Lakes Region       73       71      65      64            59    53    51     56       57      56

Riverbend          92       81      81      80            83    82    87     100     102      86

Monadnock          68       55      53      55            55    55    56     56       57      49
                                                  DRAFT




Greater Nashua     85       90      76      74            74    84    77     75       83      97

Manchester         275     269     269      277           290   306   312    303     287      300

Seacoast           64       60      54      66            67    69    71     70       66      68
Community
Part.              67       65      64      66            62    61    64     68       67      71

CLM                50       54      55      59            58    55    53     53       47      49


Total*              927     915    887      901           902   911   927    944       925    942
* unduplicated across regions


The combined ACT teams have a reported September 2019 staff complement of 129.8 FTEs
excluding psychiatry, which is sufficient capacity to serve 1,298 individuals based on the ACT
non-psychiatry staffing ratios contained in the CMHA. This increased staffing represents new
capacity to increase active caseload by 102 participants over the capacity reported in the previous
ER report. However, with a statewide caseload of only 942 as of September 2019, the gap
between staff capacity and active participants has increased by 83 participants since the previous
report. As noted above, the CMHA requires the State to have capacity to serve 1,500

                                                                                                    9
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 10 of 88




individuals. The current ACT FTE staffing level, albeit improved, is still 202 participants below
the capacity required by the CMHA. As noted in previous reports, the current level of ACT
staffing is not sufficient to meet CMHA requirements for ACT team capacity. Furthermore,
the current ACT caseload of 942 individuals is 558 below the number that could be provided
ACT services with the capacity required by the CMHA.4

        ACT Screening

As has been documented in previous reports, the State has been implementing a number of
strategies to increase ACT enrollment and participation. One of these strategies has been to
require the ten CMHCs to conduct and report regular clinical screening for
eligibility/appropriateness for ACT services. The clinical screens are conducted:

    1. As part of the intake process at the CMHCs; 5
    2. Upon referral to a CMHC following discharge from an inpatient facility; and
    3. As part of regular quarterly and annual assessments and plan of care amendments for
       current CMHC clients6 who may qualify for and benefit from ACT.

Table V below presents data on ACT screens conducted by CMHCs between April and June,
2019.

                                                         DRAFT




4
  The ER notes that active ACT caseload is a static measure of ACT activity. The ER plans to work with the State
and representatives of the Plaintiffs to incorporate other indicators, such as ACT enrollments and unduplicated ACT
participants in subsequent reports.
5
  Note that a CMHC intake incorporating the ACT screen is performed when a CMHC emergency services staff or
Mobile Crisis Team encounters and refers a person potentially needing CMHC services. In some cases, these
Emergency Services/ MCT referrals are made on behalf of individuals who have presented in crisis in hospital
emergency departments and who may be waiting for a NHH admission.
6
  Until recently, data on the total number of ACT screenings included current ACT participants. Active ACT clients
have now been removed from screening reports.


                                                                                                                10
  Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 11 of 88




                                       Table V

Self-Reported Number of Unique Clients Screened for ACT Services Conducted by
                                   CMHCs

                                  April - June 2019

                          Total     Appropriate      Receiving ACT/                Percent
                                    for further       w/i 90 days of            Receiving ACT
                         Screened      ACT             Assessment                  of those
 Community Mental                   Assessment                                   Qualified for
 Health Center                                                                   Assessment

 01 Northern Human        1,158          37                    3                    8.1%
 Services

 02 West Central           287            5                    4                     80%
 Behavioral Health

 03 Lakes Region           823            9                    0                    0.0%
 Mental Health Center

 04 Riverbend             1,272           1                    0                    0.0%
 Community Mental                          DRAFT




 Health Center

 05 Monadnock Family       535            4                    0                    0.0%
 Services

 06 Greater Nashua         633            9                    4                    44.4%
 Mental Health

 07 Mental Health         1571            3                    0                    0.0%
 Center of Greater
 Manchester

 08 Seacoast Mental       1286           16                    0                    0.0%
 Health Center

 09 Community Partners     401            1                    1                    100%

 10 Center for Life        756            3                    1                    33.3%
 Management

                          8,722      88 (1.0%) of      13 (14.8%) of all
 Total                               all screened   assessed after screening:
                                                      0.1% of all screened




                                                                                                 11
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 12 of 88




Of the 8,722 unique individuals screened for ACT during this period, the State reports that 88
were referred for an ACT assessment. This is a referral rate of one percent. And, less than 15
percent of those referred for ACT assessments were enrolled in ACT services within 90 days of
being screened. Most of the referrals for ACT screening are internal to the CMHCs. That is,
people who have already had a CMHC intake, and who may already be receiving CMHC
services, are those most likely to be screened for ACT services. Thus, it is perhaps not surprising
that so few of the individuals screened are referred to the next step, which is the assessment for
ACT. In fact, the State has reported that about 87% of individuals are linked to ACT without
having gone through the ACT screening process. Because of this limitation, available screening
data does not shed light on whether individuals outside of the CMHC system who would benefit
from ACT services are being properly identified and referred for assessment.

The State has begun collecting and reporting data on the number of individuals waiting for ACT
services on a statewide basis. This information is displayed in Table VI below. The State and the
CMHCs state that an individual eligible for ACT may have to wait for ACT services because the
specific ACT team of the individual’s CMHC does not currently have staff capacity to accept
new clients. The ER has documented above that there is a statewide gap between ACT staff
capacity and ACT participation. Indeed, there is excess capacity in each region/team and enough
capacity to address the needs of people reported to be on the waitlist. However, the State and the
                                                 DRAFT




CMHCs note that in some CMHC regions new ACT staff must be hired before new ACT clients
can be accepted into the program.




                                                                                                12
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 13 of 88




                                            Table VI

                                 Self-Reported ACT Wait List:

                                                               Time on List

                              Total            0-30 days       31-60 days       61-180 days

    December 31,                6                        3          0                 3
        2018

   March 31, 2019               2                        1          1                 0

    June 30, 2019               1                        1          0                 0

   September 30,                2                        2          0                 0
       2019



ACT Fidelity and Quality

Only three months have elapsed between this report and the most recent previous ER report. In
                                                 DRAFT




that interval, only a few ACT fidelity reviews and QSR reports have been published. Thus, the
ER will reserve any updates to this section until the June 2020 report.

       ACT Summary Findings

Based on the above information, the ER finds that the State remains out of compliance with
the ACT service standards described in Section V.D. of the CMHA. The State does not
currently provide a robust and effective system of ACT services throughout the state as
required by the CMHA.

ACT Working Group

As noted in recent ER Reports, the DHHS has taken deliberate steps to work with CMHCs in
certain Regions to increase their ACT staffing and caseloads. These actions include: (a)
quarterly ACT monitoring and technical assistance with DHHS leadership and staff; (b)
implementation of a firm schedule for ACT fidelity reviews; (c) incorporating a small increase in
ACT funding into the Medicaid rates for CMHCs; (d) additional incentive-based payments
related to ACT services; (e) active on-site and telephonic technical assistance based on CMHC
needs related to improving the quality and fidelity of ACT services; and (f) coordinated efforts to
address workforce recruitment and retention. The State has identified workforce recruitment and
retention issues as factors limiting the growth and expansion of the ACT teams. The State has

                                                                                                13
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 14 of 88




been working collaboratively with the New Hampshire Community Behavioral Health
Association to identify and track workforce gaps and shortages, and to initiate a variety of
strategies to improve workforce recruitment and retention. However, as noted above, ACT
staffing remains substantially below the levels required by the CMHA.

In October 2108 the State has received approval from the federal Centers for Medicare and
Medicaid Services (CMS) to use up to $3.0 Million in Medicaid waiver funds for directed
payments (incentive-based rate enhancements) to CMHCs for recipients already enrolled in ACT
and for each new ACT enrollee. These incentive payments with be continued for Fiscal Years
2020 and 2021. CMS has also approved up to $1.2 Million for fee schedule increases for people
discharged from psychiatric inpatient services who receive a same - or next-day appointment at a
CMHC.

In June 2019 the State increased state funding in its CMHC contracts by $650,000 to achieve
improved ACT and SE fidelity and to positively impact ACT staffing. This incentive-based
funding supports recruitment and retention of certain ACT team staffing specialties; after hours
crisis coverage training for ACT staff; and technology improvements.

Last year, the ER requested that representatives of the Plaintiffs and the State participate in an
ACT working group. The purpose of this working group was to develop a set of feasible,
measurable action plans to quickly expand and improve ACT services consistent with the
CMHA. The ACT working group met three times, and in the process developed a set of concrete
                                                DRAFT




recommendations. These recommendations address the following topic areas:

       1. Screening and referral for ACT services;
       2. Assessment for ACT eligibility, including reporting on the degree to which ACT
          assessments result in enrollment in ACT services;
       3. Facilitation of referrals from New Hampshire Hospital (NHH) to CMHCs for ACT
          intake and assessment activities;
       4. Analysis of pre- and post- hospitalization data, and hospital readmission data, to
          identify individuals that could benefit from ACT;
       5. Analysis of and reporting on the effectiveness of ACT directed payments as an
          incentive to increase ACT enrollment;
       6. Development of a data dashboard that reports on CMHCs’ performance and
          participant outcomes relevant to ACT services;
       7. Enhanced training, technical assistance, and mutual support among CMHCs and ACT
          teams;
       8. Enhanced workforce recruitment and retention activities; and
       9. Enhanced management oversight, monitoring, and technical assistance to assure
          implementation of ACT strategies.




                                                                                               14
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 15 of 88




In support of the ACT working group efforts, DHHS has been conducting internal analyses from
existing data bases, and also requesting certain new information from the CMHCs. DHHS
produced the following new information: 7

         1. ACT referrals from NHH by Region;
         2. ACT penetration rates by Region;
         3. Tabulation of ACT penetration rates from selected other states, and reported by the
            federal Substance Abuse and Mental Health Services Administration (SAMHSA);
         4. Current diagnoses of active ACT clients by Region; and
         5. Tabulation of Managed Care enhanced payments related to ACT initiatives by
            Region.

The initiatives summarized above have the potential to increase the capacity and quality of ACT
services, and also to assure that people in need of ACT services are identified, referred, assessed
and served as expeditiously as possible. The ER commends the representatives of the Plaintiffs
and the State for their efforts to develop these ACT initiatives. The ER will closely monitor the
implementation and management of the ACT strategies to determine if actual improvements are
measurable in ACT capacity; enrollment; fidelity; and quality.

The ER emphasizes, as in past reports, that it must be the first priority of the State and the
CMHCs to focus on: 1) assuring required ACT team composition; 2) utilizing existing ACT
team capacity; 3) increasing ACT team capacity; and 4) outreach to and enrollment of new
                                                           DRAFT




ACT clients.

         Supported Employment (SE)
Pursuant to the CMHA’s SE requirements, the State must accomplish three things: 1) provide SE
services in the amount, duration, and intensity to allow individuals the opportunity to work the
maximum number of hours in integrated community settings consistent with their individual
treatment plans (V.F.1); 2) meet Dartmouth fidelity standards for SE (V.F.1); and 3) meet
penetration rate mandates set out in the CMHA. For example, the CMHA states: “By June 30,
2017, the State will increase its penetration rate of individuals with SMI receiving supported
employment … to 18.6% of eligible individuals with SMI.” (Section V.F.2(e)). In addition, by
June 30, 2017, “the State will identify and maintain a list of individuals with SMI who would
benefit from supported employment services, but for whom supported employment services are
unavailable” and “develop an effective plan for providing sufficient supported employment
services to ensure reasonable access to eligible individuals in the future.” (V.F.2(f)).




7
  Recent tabulations of data related to these items were not available at the time of this Report. The ER will
incorporate such data in subsequent reports.


                                                                                                                 15
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 16 of 88




As noted in Table VII below, three of the ten CMHCs continue to report penetration rates lower
than the CMHA requirement.

                                                 Table VII

                             Self-Reported CMHC SE Penetration Rates

                                  Penet.     Penet.            Penet.   Penet.   Penet.    Penet.
                                  Dec-17     Mar-18            Jun-18   Sep-18    Jun-19   Sep-19

             Northern             39.00%     38.80%            36.90%   32.10%   14.90%    15.80%
             West Central         25.30%     26.20%            31.20%   33.80%   22.50%    19.70%
             Lakes Reg.           19.10%     15.40%            12.10%   11.80%   18.90%    18.90%
             Riverbend            13.20%     12.60%            11.80%   16.60%   19.00%    18.40%
             Monadnock            10.90%     10.40%            11.00%    9.30%    6.80%     6.20%
             Greater Nashua       16.80%     14.90%            14.20%   12.60%    13.1%     12.7%
             Manchester           45.30%     43.50%            44.10%   44.10%   39.30%    39.30%
             Seacoast             28.00%     30.10%            29.80%   29.90%   33.70%    32.90%
             Comm. Part.          17.70%     21.50%            20.90%   19.20%    8.60%     7.80%
             CLM                  20.00%     20.90%            17.50%   20.80%   20.80%    20.10%
             CMHA Target          18.60%     18.60%            18.60%   18.60%   18.60%    18.60%
             Statewide Ave.       26.70%     26.40%    DRAFT
                                                               25.90%   25.90%   23.50%    23.20%


The State reports data on the degree to which CMHC clients are working, either full or part time,
in competitive employment.8 Access to competitive employment is an important indicator of the
quality and effectiveness of fidelity model SE services. Table VIII summarizes some key
findings from these data reporting efforts.




8
 State data defines full time employment as working 20 hours a week or more. The statewide percentage of SE
users in full-time employment in the quarter ending September 30, 2019 was 6.0%.


                                                                                                              16
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 17 of 88




                                           Table VIII

                        Competitive Employment for CMHC Clients

                        CMHC             Percent of SE       Percent of SE
                                         Active Clients      Active Clients
                                        Employed Full        Employed Full
                                         or Part Time         or Part Time
                                             July –           April – June
                                        September 2019            2019

                    Northern                 38.9%               44.2%
                    WCBH                     28.6%               43.8%
                    LRMHC                    34.9%               27.9%
                    Riverbend                 60%                61.8%
                    Monadnock                 40%                52.0%
                    Nashua                   38.9%               31.9%
                    MHCGM                    58.3%               54.3%
                    Comm. Prtnrs.            36.3%               31.3%
                    Seacoast                 53.9%               57.1%
                    CLM                       75%                56.5%

                    Statewide                49.2%
                                                DRAFT
                                                                 46.7%


For those eligible adults not involved in SE, the overall numbers are lower – with only 26%
currently engaged in full-time or part-time employment statewide.

These data have not yet been collected and reported for a long enough period for reliable trend
analyses, but they do provide a reasonable baseline for future analyses. The ER will continue to
review these competitive employment data in concert with the available SE fidelity and QSR
reports.

SE Fidelity and Quality

As with ACT services, insufficient time has elapsed since the previous ER report to update the
SE fidelity and quality reporting. This section will be updated in the next ER report.

       Supported Housing (SH)
The CMHA requires the State to achieve a target capacity of 450 SH units funded through the
Bridge Program and HUD-funded subsidies by June 30, 2016. As of September 2019, DHHS
reports having 338 individuals leased in Bridge Program subsidized units and having 35 people
approved for a Bridge Program subsidy but not yet leased. There are 42 individuals reported to
be on the Bridge Program wait list as of the end of September, 2019. Of these, 33 individuals

                                                                                                 17
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 18 of 88




have been on the wait list for more than two months and 24 of the 33 have been on the waitlist
for more than six months; these figures trigger CMHA V.E.3(f), which requires the State to add
SH capacity to meet the unmet needs. There has been a precipitous drop in the aggregate
number of individuals either leased or approved but not yet leased in the Bridge Program – from
591 in June of 2017 to 373 in September 2019.

Table IX below provides data regarding the number of current Bridge Subsidy participants; the
number waiting to lease; the number on the Bridge Subsidy waiting list; the total number leased
since the inception of the program; and the total number receiving a HUD Housing Choice
Voucher (HCV). Table X provides quarterly data regarding the number of Bridge Subsidy
program applications and terminations.




                                                DRAFT




                                                                                              18
           Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 19 of 88




                                                           Table IX

            New Hampshire DHHS Self-Reported Data on the Bridge Subsidy Program:

                                    December 2016 through September 2019

    Bridge Subsidy
       Program               June         Sept.      March              Sept.   March   June   Sept.
     Information             2017         2017       2018               2018    2019    2019   2019



Total individuals             545          509         497              423      389    365    338
leased in the
Bridge Subsidy
Program

Individuals in                 46          58              7             0       11      13     35
process of leasing

Individuals on the             0            0              10            35      38      44     42
wait list for a
Bridge Subsidy9                                                 DRAFT




Total number                  701          742         811              811      812    812    829
served since the
inception of the
Bridge Subsidy
Program

Total number                   85          96          119              125      137    133    151
transitioned to a
HUD Housing
Choice Voucher
(HCV)




9
    The State did not maintain a waitlist prior to 2018.


                                                                                                       19
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 20 of 88



                                            Table X

              Self-Reported Housing Bridge Subsidy Applications and Terminations
                      July –  October –        January –       April –       July-
                    September December          March           June       September
                       2018     2018             2019           2019          2019

Measure

Applications            32            12                29       28            22
Received

Point of Contact

CMHCS                   32            12                22       11            13

NHH                      0            0                 5                       9

Other                    0            0                 1                       0

Applications             7            5                 14       14            11
Approved

Applications             0            0                 0         1             0
                                                DRAFT




Denied

Denial Reasons          NA           NA                 NA        0            NA

Applications in
Process at end of
period                  197          209                53       74            75

Terminations             0            0                 1         0             0

Termination             NA           NA                 1        NA            NA
Reasons

Over Income



The CMHA stipulates that “…all new supported housing …will be scattered-site supported
housing, with no more than two units or 10 percent of the units in a multi-unit building with 10
or more units, whichever is greater, and no more than two units in any building with fewer than
10 units known by the State to be occupied by individuals in the Target Population.” (V.E.1(b)).
Table XI below displays the reported number of units leased at the same address.

                                                                                              20
Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 21 of 88




                                DRAFT




                                                                    21
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 22 of 88




                                             Table XI

               Self-Reported Housing Bridge Subsidy Concentration (Density)

                            June       Sept.            Decem-   March   June      Sept.
                            2018       2018               ber    2019    2019      2019
                                                         2018


Number of properties
with one leased SH unit
at the same address          354       339               329      315    300        282

Number of properties
with two SH units at the
same address                 26         52                27      18      16        18

Number of properties
with three SH units at
the same address             10         24                4        3      4          1

Number of properties
with four SH units at the                       DRAFT




same address                  5         12                3        2      2          1

Number of properties
with five SH units at the
same address                  0          0                1        2      1          1

Number of properties
with six SH units at the
same address                  0          6                0        0      0          0

Number of properties
with seven + SH units at
same address                  2         17                2        1      1          1



It should be noted that these data do not indicate whether any of the leased units are roommate
situations, and if so, whether such arrangements meet the requirements of the CMHA (V.E.1(c)).




                                                                                             22
           Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 23 of 88




DHHS reports that there is currently only one voluntary roommate occurrence among the
currently leased Bridge Subsidy Program units.10

As noted in the ER Reports dating back to 2016, DHHS was working on a method to cross-
match the Bridge Subsidy Program participant list with the Phoenix II and Medicaid claims data.
Table XII summarizes the most recent iterations of these data.

                                                      Table XII

Self-Reported Housing Bridge Subsidy Program Tenants Linked to Mental Health Services

                                            As of 3/31/19            As of 6/30/19           As of 9/30/19

      Housing Bridge Tenants                 337 of 400             360 of 378 (95%)           339 of 373
             Linked                           (84.5%)                                            (91%)


These data document the degree to which Bridge Subsidy Program participants are actually
receiving certain mental health or other services and supports. 11

The CMHA also states that: “By June 30, 2017 the State will make all reasonable efforts to apply
for and obtain federal Department of Housing and Urban Development (HUD) funding for an
additional 150 supported housing units for a total of 600 supported housing units.” (CMHA
                                                            DRAFT




V.E.3(e)) In 2015 New Hampshire applied for and was awarded funds to develop a total of 191
units of supported housing under the HUD Section 811 Program. All of these units will be set
aside for people with serious mental illness. As of the date of this report, 72 (combined PRA and
Mainstream) of these new units have been developed and are currently occupied by members of
the Target Population. It should be noted that over the life of the Bridge Program the State has
accessed 151 HUD Housing Choice Vouchers (HCVs) and one HUD public housing unit.
Accessing these HCVs allows the State to free up Bridge Program slots for new applicants. The
ER plans to work with the State and representatives of the Plaintiffs to assure documentation of
progress towards the 600 specified units is attained and sustained.

In addition, the CMHA states that “By January 1, 2017, the State will identify and maintain a
waitlist of all individuals within the Target Population requiring supported housing services, and
whenever there are 25 individuals on the waitlist, each of whom has been on the waitlist for more
than two months, the State will add program capacity on an ongoing basis sufficient to ensure
that no individual waits longer than six months for supported housing.” As referenced above,
there are currently reported to be 42 individuals on the wait list for the Bridge program; 33 of
these individuals have been on the wait list for more than two months and 24 of them have been

10
     DHHS reports that currently there is one voluntary roommate situation reflected in the above data.
11
     Note: some of these tenants might be receiving services from MH providers other than a CMHC.


                                                                                                             23
           Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 24 of 88




waiting longer than six months for supported housing, in violation of the terms of the CMHA.
Based on the above data: (1) The State is reported to have 338 Bridge Program subsidies under
lease, and an additional 72 HUD Section 811 units under lease, for a total of 410 supported
housing units occupied: (2) there are currently only 35 individuals who have been approved for a
Bridge subsidy and are actively seeking a unit; and (3) there are at least 33 people on the Bridge
Program wait list who have been on the list for more than six months, and for whom no
additional responsive housing capacity has been identified.

Therefore, the ER concludes that the State is not currently in compliance with the CMHA
requirements related to SH.

The State has recently implemented a major change in the administration of the Housing Bridge
Subsidy program. Previously, the program had been administered on a statewide basis by an
independent contractor. Under the new model, each of the ten CMHCs will perform certain
participant-level functions, such as housing search; lease-up and occupancy supports; landlord
negotiations; arrangement of housing related services and supports, and eviction prevention. The
CMHCs will also directly pay rent subsidies to landlords and will be reimbursed for these costs
by the State. The State will manage intake and eligibility determination functions and will
maintain a statewide waiting list.

These administrative changes could have a substantial impact on the overall effectiveness of the
Housing Bridge Subsidy Program. However, it is too early in the implementation process to
                                                             DRAFT




assess the effects of these changes. The ER will continue to monitor the implementation process
as well as monitoring data regarding lease-ups, the waiting list, and other related performance
data. In addition, the ER will work with the State and the parties to ensure these 24 individuals
are prioritized by their CMHC housing liaisons, and successfully transitioned to supported
housing.

           Transitions from Institutional to Community Settings
During the past 64 months, the ER has visited both Glencliff and NHH on at least nine separate
occasions to meet with staff engaged in transition planning under the new policies and
procedures adopted by both facilities in 201912. Transition planning activities related to specific
current residents in both facilities have been observed, and a small non-random sample of
resident transition records has been reviewed. Additional discussions have also been held with
both line staff and senior clinicians/administrators regarding potential barriers to effective
discharge to the most appropriate community settings for residents at both facilities.

The ER has participated in six meetings of the Central Team. The CMHA required the State to
create a Central Team to overcome barriers to discharge from institutional settings to community

12
     NHH updated its transition planning policies in 2018.


                                                                                                 24
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 25 of 88




settings. The Central Team has now had about 52 months of operational experience. As of
October 2019, 61 individuals have been submitted to the Central Team, 39 from Glencliff and 22
from NHH. Of these, the State reports that 28 individual cases have been resolved, 13 two
individuals are deceased, and 31 individual cases remain under consideration. Table XIII below
summarizes the discharge barriers that have been identified by the Central Team with regard to
these 31 individuals. Note that most individuals encounter multiple discharge barriers, resulting
in a total higher than the number of individuals reviewed by the Central Team.



                                                  Table XIII

Self-Reported Discharge Barriers for Open Cases Referred from NHH and Glencliff to the
                                     Central Team:

                                                October 2019

      Discharge Barriers              Number for Glencliff                     Number for NHH

     Legal                                    6 (10.7%)                             7 (10.1%)

     Residential                             17 (30.4%)                            21 (30.4%)
                                                        DRAFT




     Financial                                7 (12.5%)                             8 (11.6%)

     Clinical                                15 (26.8%)                            19 (27.5%)

     Family/Guardian                         10 (17.9%)                            12 (17.4%)

     Other                                       1 (1.8%)                            2 (2.9%)



        Glencliff

In the time period from April 2019 through September 2019, Glencliff reports that it has
admitted five individuals, and has had two discharges and seven deaths. The average daily
census through this period was 117 people. There have been no readmissions during this time
frame. The wait list for admission has remained relatively constant at 23 to 25 people for the
past six months.




13
  Five of these individuals were readmitted to NHH after 90 days and five of these have returned to community
settings as of this report.


                                                                                                                25
          Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 26 of 88




 CMHA Section VI requires the State to develop effective transition planning and a written
transition plan for all residents of NHH and Glencliff (VI.A.1), and to implement them to enable
these individuals to live in integrated community settings. In addition, Section V.E.3(i) of the
CMHA also requires the State by June 30, 2017 to: “…have the capacity to serve in the
community [a total of 16]14 individuals with mental illness and complex health care needs
residing at Glencliff….” The CMHA defines these as: “individuals with mental illness and
complex health care needs who could not be cost-effectively served in supported housing.” 15

DHHS reports that a total of 17 people have transitioned from Glencliff to integrated settings
since the inception of the CMHA five years ago. Based on data supplied by the State for the
previous report, there are currently 26 individuals undergoing transition planning who could be
transitioned to integrated community settings once appropriate living settings and community
services become available. Nine of these individuals have been assigned to Choices for
Independence (CFI) waiver case management agencies in order to access case management in
the community to facilitate transition planning, and five are currently in the application process.
Four individuals have been found eligible for the Acquired Brain Disorder (ABD) or
Developmental Disability (DD) waivers, and two have been denied eligibility for these waivers.
The remaining six individuals are reported to not meet criteria for referrals to one or more of the
waivers.

DHHS continues to provide information about Glencliff transitions at the time of discharge,
                                                   DRAFT




including clinical summaries, lengths of stay, location and type of community integrated setting,
and array of individual services and supports arranged to support them in integrated community
settings. This information is important to monitor the degree to which individuals with complex
medical conditions that could not be cost-effectively served in SH continue to experience
transitions to integrated community settings. To protect the confidentiality of individuals
transitioned from Glencliff, this person-specific information is not included in the ER reports.

DHHS has initiated action steps to enhance the process of: (a) identifying Glencliff residents
wishing to transition to integrated settings; and (b) increasing the capacity, variety and
geographic accessibility of integrated community settings and services available to meet the
needs of these individuals. Both sets of initiatives are intended to facilitate such community
transitions for additional Glencliff residents. Despite these efforts, transitions to integrated
community settings from Glencliff have stalled in the past 30 months.

The ER remains very concerned about the slow pace of transitions to integrated community
settings by residents of the Glencliff Home. At this point, the ER does not have sufficient
information to understand what factors contribute to the relative slowness of the transition
planning process. There is not sufficient information currently available on efforts to engage

14
     Cumulative from CMHA V.E.(g), (h), and (i).
15
     CMHA V.E.2(a)


                                                                                                   26
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 27 of 88




additional community-based providers, particularly for Glencliff residents with complex
conditions. It is also necessary to obtain a better understanding of the blended financing
mechanism to support integrated community settings for Glencliff residents with complex
conditions. Finally, the State will soon be initiating a new capacity and process for community
in-reach to Glencliff, and the ER will need to clarify performance expectations and data
reporting related to results to be attained by this new in-reach function. Within the next three
months, the ER recommends the parties confer regarding the status and implementation of these
in-reach plans.

For all of these reasons, the ER plans to conduct a more intensive and focused review of
Glencliff early this year. This review will entail:

       1. A review of the clinical records (not just the transition plans) of the 27 individuals
          reported to be in the transition planning process;
       2. Brief face-to-face interviews with individuals within the transition cohort willing to
          be interviewed;
       3. Interviews with the Glencliff transition staff regarding the transition planning
          priorities and barriers for each of the individuals in the transition cohort;
       4. With the assistance of Glencliff staff, identification of an additional cohort of
          individuals who could potentially transition from Glencliff to integrated community
          settings, but who have not yet indicated an interest in doing so (Minimum Data Set
                                                 DRAFT




          [MDS] Section Q or other indication);
       5. Record reviews and interviews with select individuals in this cohort;
       6. Discussions with DHHS and Glencliff staff regarding the efforts to identify and
          engage providers to serve people transitioning from Glencliff: this may entail
          interviews with certain community providers, Area Agencies, guardians, etc.;
       7. Discussions with DHHS staff and providers about the specific details of the blended
          funding process for individuals transitioning from Glencliff, including discussion of
          reasons why providers have not been more enthusiastic about accessing this funding;
          and
       8. Compilation of my findings in a report detailing barriers and solutions to increasing
          the number of individuals, including those with complex conditions, that transition
          from Glencliff into integrated community settings.

As noted in previous reports, the ER has been reluctant to focus narrowly on clinical conditions
and sets of health, mental health and community services and supports for transitioned and
transitioning individuals to monitor the State’s progress in assisting Glencliff Home residents to
transition to integrated community settings. Despite this reluctance, the ER is concerned that
the State is not yet in compliance with the CMHA requirements with regard to transitions to
integrated community settings, including for residents with complex medical needs. This
concern is exacerbated by the lack of transitions to integrated community placements over the


                                                                                                 27
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 28 of 88




past two years. In addition, there has been no additional small-scale community residential
capacity developed to serve Glencliff residents with complex medical conditions.

Given the lack of demonstrated progress in these areas, the ER will seek additional, periodic
reporting on the status of the 26 individuals currenting engaged in transition planning at
Glencliff, including any identified barriers to transition and action plans to resolve those barriers.
Over the next three months, the ER also will more closely monitor efforts by DHHS, Glencliff,
the CMHCs and other community partners to recruit, develop and fund the service capacity
needed to transition interested residents in a timely way. .

Progress towards effectuating transitions to integrated community settings for current
Glencliff residents has been very slow over the past 30 months. Unless additional efforts
are brought to bear, the 26 individuals in active transition planning could remain at
Glencliff indefinitely, and other residents will go without meaningful opportunities to
explore potential community alternatives.

In addition to the above-described targeted analysis, the ER will continue to monitor the
following topics/items to inform assessment of compliance:

   1. Number of transitions from Glencliff to integrated community settings per quarter. The
      ER will also monitor information about the clinical and functional level of care needs of
      these individuals; the integrated settings to which they transition, and the array of
                                                  DRAFT




      Medicaid and non-Medicaid mental health and health-related services and supports put in
      place to meet their needs to assure successful integrated community living.
   2. Number of Glencliff residents newly identified per quarter to engage in transition
      planning and move towards integrated community settings. The ER will also monitor at a
      summary level the clinical and functional level of care needs of individuals added to the
      transition planning list per quarter.
   3. New integrated community setting providers with the capacity to facilitate integrated
      community living for Glencliff residents. These could include EFCs, AFCs, and new
      small-scale community residential capacity for people with complex medical conditions
      who cannot be cost-effectively served in supported housing. The ER will monitor DHHS
      activities and successes relative to identification and engagement of community providers
      who express willingness and capacity to provide services in integrated community
      settings for people transitioning from Glencliff.
   4. Within the discharge cohort, the number of transitioned individuals for whom the State
      special funding mechanism is utilized to effectuate the transition, and the ways in which
      these funds are used to fill gaps in existing services and supports.
   5. Number and types of in-reach visits and communications by CMHCs and other
      community providers related to identifying and facilitating transitions of Glencliff
      residents to integrated community settings.


                                                                                                   28
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 29 of 88




   6. Specific documentation of efforts to overcome family and/or guardian resistance to
      integrated community transitions for Glencliff residents.
   7. Number of individuals engaged in transition planning referred to the Central Team.
      number of these individuals who successfully transition to an integrated community
      setting; and the elapsed time from referral to resolution.

       Preadmission Screening and Resident Review (PASRR)

The State DHHS has provided recent data on PASRR Level II screens for the period April 1,
2019 through September 30, 2019. These data are summarized in Table XIV below. A Level II
screen is conducted if a PASRR Level I (initial) screen identifies the presence of mental illness,
intellectual disability, or related conditions for which a nursing facility placement might not be
appropriate. One objective of the Level II screening process is to seek alternatives to nursing
facility care by diverting people to appropriate integrated community settings. Another objective
is to identify the need for specialized facility-based services if individuals are deemed to need
nursing facility level of care.

                                            Table XIV

                   PASRR Level II Screens: April through September 2019

                                          April   DRAFT
                                                                        July
                                         through                      through
                                        June 2019         Percent    September        Percent
                                                                        2019
Full Approval - No Special Services          23           28.8%          22            31.0%
Full Approval with Special Services          23            28.8          27            38.0%
Provisional – No Special Services            15            18.8          14            19.7%
Provisional with Special Services            19            23.8           8            11.3%
Total                                        80           100%           71            100%


In the December 2018 ER report, 10.2% of the Level II screens were approved with a
specification for special services. At that time, the ER questioned whether this was an unusually
low rate for specification of special services. In a comparison with one other state, the ER found
substantially higher approvals for special services than was evidenced in New Hampshire at that
time. In the intervening period, the State and the PASRR contractor have been reviewing
protocols for specification of special services in the Level II process. For this current report, the
percentage of approvals with special services has increased to 49.3%.

In addition, the State has been reviewing the New Hampshire Medicaid Plan to see if revisions
may be appropriate for the section(s) of that Plan identifying what special services may be
covered by Medicaid for recipients for whom the Level II screen results in a specification for
special services. The State reports that it has not yet completed this review. The ER expects that

                                                                                                   29
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 30 of 88




the review and any changes to the Medicaid Plan with respect to special services will be
completed no later than March 1, 2020.

For a variety of reasons, virtually all PASRR screens are conducted for people who are already
in a nursing facility. For example, for July through September 2019, 99% of Level II screens
were conducted in nursing facilities. A possible consequence of this is that prime opportunities
for diversion to integrated community settings may have already been missed by the time the
PASRR screen is conducted. In addition, individuals admitted to Glencliff must typically have
been turned down by at least three other facilities before being considered for admission. In
combination, these facts indicate that interventions to divert individuals from Glencliff or other
nursing facilities must typically be used before the PASRR screening process is initiated.
PASRR is important to assure that people with mental illness, ID/DD, or related conditions are
not inappropriately institutionalized or placed in nursing facilities without access to necessary
special services. However, PASRR is not by itself sufficient to divert people from nursing
facility care. Up-stream interventions at NHH, the DRFs, and among the CMHCs are also
essential to prevent unnecessary facility placement.

       New Hampshire Hospital and the Designated Receiving Facilities (DRFs)

For the time period April through September 2019, DHHS reports that NHH effectuated 485
admissions and 481 discharges. The mean daily census was 157, and the median length of stay
for discharges was 16.3 days.
                                                 DRAFT




Table XV below compares NHH discharge destination information for the six most recent
reporting periods (4/2017 through 9/2019). The numbers are expressed as percentages because
the length of the reporting periods had not previously been consistent, although the type of
discharge destination data reported has been consistent throughout.




                                                                                                 30
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 31 of 88




                                           Table XV

                        New Hampshire Hospital Self-Reported Data on

                                     Discharge Destination

                           Percent   Percent   Percent         Percent   Percent   Percent

        Discharge           April      July    October          April     Octobe     July
        Destination        through   through     2017            2018     r 2018   through
                             June    Septem-   through         through   through   Septem-
                             2017       ber     March          Septem     March       ber
                                       2017      2018            -ber      2019      2019
                                                                 2018

        Home – live
        alone or with
        others             85.66%    88.3%             81.0%   81.7%     73.26%    70.5%

        Glencliff          0.35%     0.49%             1.0%    1.45%      1.6%      .4%

        Homeless            3.5%     2.94%             2.5%    3.13%     6.68%     4.64%
        Shelter/motel
                                               DRAFT




        Group home         5.59%     3.92%             7.1%     4.1%     4.01%     4.38%
        5+/DDS
        supported
        living, peer
        support
        housing etc.

        Jail/corrections   1.05%     0.49%              2%     1.45%     2.94%      1.2%

        Nursing            3.50%     2.45%             2.7%     5.3%     4.55%     5.98%
        home/rehab
        facility



The State now consistently reports information on the hospital-based DRFs and the Cypress
Center in New Hampshire. It is important to capture the DRF/Cypress Center data and analyze it
with NHH and Glencliff data to get a total institutional census across the state for the SMI
population. Table XVI summarizes these data.




                                                                                             31
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 32 of 88




                                         Table XVI

           Self-Reported DRF/APRTP Utilization Data: January 2016 through

                                    September 2019

                         Franklin Cypress Portsmouth        Eliot      Eliot    Total
                                                           Geriatric Pathways
Admissions
 Jan - March 2016          69      257               46      65        121       558
 April - June 2016         79      205               378     49        92        803
 July - Sept 2016          37      207               375     54        114       787
 April - June 2017         60      228               363     52        101       804
 July - September 2017    NA**     178               363     60        121       722
 Oct. - Dec 2017           59      209               358     55        102       783
 Jan. - March 2018         52      240               330     66        100       788
 April - June, 2018        69      244               333     65        104       815
 July - September 2018     67      201               357     54        112       791
October - December
2018                       87      198               375     64         72       796
January - March 2019      126      182               349     56        123       836
April to June 2019        108      187               371     89        108       865
July to September 2019    104      194               391     52        95        836
                                             DRAFT




                         Franklin Cypress Portsmouth        Eliot      Eliot    Total
                                                           Geriatric Pathways
Percent involuntary
 Jan - March 2016        53.70%   18.70%         NA        18.50%    30.60%       NA
 April - June 2016       55.70%   24.40%       20.40%       4.10%    48.90%     25.50%
 July - Sept 2016        43.20%   29.50%       18.90%      13.00%    44.70%     26.20%
 April - June 2017       58.30%   21.50%       22.00%       1.00%    47.50%     30.06%
 July - September 2017    NA**    25.60%       25.60%      11.50%    50.40%       NA
 Oct. - Dec 2017         49.20%   30.10%       23.70%      12.70%    50.00%     30.00%
 Jan. - March 2018       44.20%   28.30%       21.50%       6.10%    47.00%     27.00%
 April - June, 2018      46.73%   25.82%       24.62%       9.23%    51.92%     29.08%
 July - September 2018   28.36%   24.38%       19.33%      12.96%    49.11%     25.16%
October - December
2018                     46.00%   23.20%       22.40%       6.25%    51.40%     26.50%
January - March 2019     45.20%   18.10%       23.20%      12.50%    47.20%     28.20%
April to June 2019       61.10%   20.90%       19.40%       7.90%    47.20%     27.30%
July to September 2019   43.30%   16.50%       25.10%      11.50%    55.80%     28.00%




                                                                                         32
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 33 of 88




                         Franklin Cypress Portsmouth       Eliot      Eliot    Total
                                                          Geriatric Pathways
Average Census
 Jan - March 2016          7.9     14.7             NA     19.7      18.1        NA
 April - June 2016         7.8     13.2            21.4    22.5      16.9      81.8
 July - Sept 2016          4.5     13.6            23.2    25.6      14.5       81.4
 April - June 2017         4.5      12             30.3    29.3       10       86.1
 July - September 2017    NA**     12.9            29.7    29.7      12.2        NA
 Oct. - Dec 2017          10.1     12.3            27.7    32.6      16.1      19.7
 Jan. - March 2018         6.7     11.6            32.5    34.6       NA         NA
 April - June, 2018        9.1     11.9            31.7    31.7      20.4      104.8
 July - September 2018    11.8     8.4             39.6    33.8      18.2      111.8
October - December
2018                      10.7      9.2            27.4    33.4      10.7      91.4
January - March 2019      8.5      14.5            30.4    22.6      14.9      90.9
April to June 2019        8.4      11.5            29.7     27       12.1      88.7
July to September 2019    9.4      12.2            31.7    24.1       12       89.4

                         Franklin Cypress Portsmouth       Eliot      Eliot    Total
                                                          Geriatric Pathways

Discharges                 76      261     DRAFT



                                                   NA       57        122      516*
 Jan - March 2016          78      206             363      51         90      788
 April - June 2016         35      213             380      64        113      805
 July - Sept 2016          59      232             365      54        105      815
 April - June 2017        NA**     243             355      63        121       NA
 July - September 2017     82      212             359      58        102      813
 Oct. - Dec 2017           53      248             326      67        101      795
 Jan. - March 2018         74      244             326      65        107      816
 April - June, 2018        66      195             353      54        112      780
October - December
2018                       89      204             358      62         79      792
January - March 2019      124      177             348      56        106      811
April to June 2019        108      193             368      55        111      835
July to September 2019    101      192             386      54        97       830




                                                                                       33
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 34 of 88




                          Franklin Cypress Portsmouth        Eliot      Eliot  Median
                                                            Geriatric Pathways

Median LOS for
Discharges                  8.6       4.2              NA     15        7.4      8.8*
 Jan - March 2016            6         4                4     28         7         5
 April - June 2016           7         5                4     24         8         5
 July - Sept 2016            6         4                5     22         8         9
 April - June 2017          NA         4                4     27         7        NA
 July - September 2017       4         4                5     21         7         5
 Oct. - Dec 2017             5         4                5     23         7         5
 Jan. - March 2018           5         4                5     20         8         5
 April - June, 2018          4         4                4     21         7         5
October - December
2018                         4         3               4      31         7         5
January - March 2019         5         5               6      18        8.5        6
April to June 2019           5         3               5      18         7         5
July to September 2019       6         4               6      26         8         6

* Does not include Portsmouth

                                               DRAFT




The DRFs should theoretically relieve some of the pressure on NHH for inpatient admissions,
and should also reduce the number of people waiting for psychiatric admissions in hospital EDs.
At this time there has been no reduction in NHH admissions, but there has been an 18.6%
reduction in NHH re-admissions. The wait list for NHH admissions of people staying in hospital
EDs has been somewhat reduced, as shown in Charts A and B below.

DHHS has recently begun tracking discharge dispositions for people admitted to the DRFs and
Cypress Center. Table XVII below provides a summary of these recently reported data.




                                                                                              34
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 35 of 88




                                                   Table XVII

                Self-Reported Discharge Dispositions for DRFs in New Hampshire

                                 October 2018 through September 2019


Disposition Frank-             Cy-        Ports-       Eliot           Eliot          Total       Per-
              lin             press       mouth       Geriatric      Pathways                     cent

   Home          388         679      1,002          55          337      2,461 75.3%
   NHH             1          0         19            0            8        28  .086%
Residential        5          23         1          133            7       169   5.1%
  Facility/
  Assisted
   Living
   Other           3          22        13            8            8        54   65%
   DRF16
  Hospital         0          0          0            0            0         0
   Death           0          0          0            6            0         6  0.18%
  Other or        25          42       425           25           33       550  16.8%
 Unknown
   Total         422         766      1,460         227   DRAFT
                                                                 386      3,256
*The Other or Unknown disposition category for Portsmouth Regional is reported to include
shelters, rehab facilities, hotels/motels, friends/families, and unknown.

Based on these self-reported data, 75.3% of discharges from DRFs and the Cypress Center are to
home. This is essentially the same as the 72.2% discharges to home reported by NHH. In
addition:

        5.2% of the total DRF discharges are to residential care or assisted living, which is
         similar to NHH discharges for this category.
        0.86% of the DRF discharges are to NHH, slightly more than the percent discharged to
         NHH from previous reporting periods.
        16.8% of the total discharges are to the other/unknown category, but 77% of these are
         accounted for by the Portsmouth DRF.

         Hospital Readmissions

DHHS is now reporting readmission rates for both NHH and the DRFs. Table XVIII below
summarizes these data:


16
 The State reports that these transfers reflect conversion from involuntary to voluntary status, not transfers among
DRF facilities.


                                                                                                                  35
Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 36 of 88




                                DRAFT




                                                                    36
          Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 37 of 88




                                             Table XVIII

                     Self-Reported Readmission Rates for NHH and the DRFs

                               July 2017 through September 2019

                                   Percent                 Percent          Percent
                                   30 Days                 90 Days          180 Days
NHH
7 to 9/2017                        9.80%                   21.60%           27.90%
10 to 12/2107                      12.8%                   26.1%             32.8%
1 to 3/2018                        13.7%                   22.7%             29.9%
4/2018 to 6/2018                    7.6%                   14.7%             23.4%
7/2018 to 9/2018                    8.6%                   19.6%             25.4%
10/2018 to 12/2018                  7.3%                   18.1%             25.9%
1/2019 to 3/2019                    5.3%                   14.8%             21.2%
4/2109 to 6/2019                    8.4%                   15.0%             20.3%
7/2019 to 9/2019                   10.5%                   18.6%             23.3%


Franklin
7 to 9/2017                          NA                      NA               NA
10 to 12/2107                      10.2%          DRAFT
                                                           10.2%             10.2%
1 to 3/2018                         0.0%                    0.0%             1.9%
4/2018 to 6/2018                    4.3%                    5.8%             5.8%
7/2018 to 9/2018                    6.0%                    9.0%             16.4%
10/2018 to 12/2018                  2.3%                    4.6%             5.7%
1/2019 to 3/2019                    7.9%                   10.3%             10.3%
4/2109 to 6/2019                    6.5%                    9.3%             12.0%
7/2019 to 9/2019                    1.9%                    6.7%             9.6%


Cypress
7 to 9/2017                        7.10%                   12.40%           15.90%
10 to 12/2107                      12.00%                  18.70%           24.40%
1 to 3/2018                        4.20%                   9.60%            15.80%
4/2018 to 6/2018                   4.50%                   8.20%            11.90%
7/2018 to 9/2018                   8.50%                   13.90%           18.90%
10/2018 to 12/2018                 7.10%                   11.10%           15.20%
1/2019 to 3/2019                   5.50%                   14.80%           17.60%
4/2109 to 6/2019                   9.90%                   15.10%           20.80%
7/2019 to 9/2019                   6.60%                   9.20%            12.80%




                                                                                       37
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 38 of 88




Portsmouth
7 to 9/2017                              11.50%                     17.50%                       21.00%
10 to 12/2107                            8.70%                       13.70%                      17.60%
1 to 3/2018                              8.80%                       15.50%                      20.60%
4/2018 to 6/2018                         10.20%                     15.90%                       21.90%
7/2018 to 9/2018                         8.40%                       12.90%                      19.00%
10/2018 to 12/2018                       7.70%                       14.90%                      20.30%
1/2019 to 3/2019                         12.90%                     19.50%                       23.50%
4/2109 to 6/2019                         10.50%                     17.80%                       22.40%
7/2019 to 9/2019                         8.20%                       12.00%                      12.00%


Elliot Pathways
7 to 9/2017                              3.30%                       6.60%                       12.40%
10 to 12/2107                            5.80%                       7.70%                       12.50%
1 to 3/2018                                NA                          NA                          NA
4/2018 to 6/2018                         3.80%                       6.70%                       8.60%
7/2018 to 9/2018                         7.00%                       11.50%                      16.10%
10/2018 to 12/2018                       2.80%                       5.60%                       9.70%
1/2019 to 3/2019                         4.90%                       5.70%                       7.30%
4/2109 to 6/2019                         5.50%                       5.50%                       5.50%
7/2019 to 9/2019                         2.10%                       5.20%                       6.30%
                                                        DRAFT




Elliott Geriatric17
4/2018 to 6/2018                         6.10%                       6.10%                       6.10%
7/2018 to 9/2018                         5.60%                       11.10%                      11.10%
10/2018 to 12/2018                       6.30%                       7.80%                       9.40%
1/2019 to 3/2019                         5.40%                       5.40%                       5.40%
4/2109 to 6/2019                         10.10%                     12.40%                       14.60%
7/2019 to 9/2019                         7.70%                       9.60%                       13.50%


For the 27-month period in which re-admission rate data has been reported, the rates of
readmission have trended down somewhat, which is a positive indicator overall. However,
readmission rates, especially the 180-day readmission rate for NHH, remain high. At least 23%
of all people discharged from NHH are back in the hospital within 180 days. These data, in
concert with the hospital emergency room data presented below, indicate that gaps remain in
community services for people with serious mental illness, and that the essential connection
between inpatient care and community services is not being effectuated for sizeable numbers of

17
  Note that data from July 2017 through March 2018 are not included in this table. The ER will work with the State
to clarify these data, and the relevant information will be included in subsequent reports.


                                                                                                               38
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 39 of 88




people at risk of re-hospitalization. These facts need to be understood in light of the States
ongoing efforts to increase ACT capacity and enrollment as documented earlier in this
report.

       Hospital ED Waiting List

In the previous three reports, the ER has identified the hospital ED boarding wait for admission
to NHH to be an important indicator of overall system performance. Chart A below displays
external data related to daily adult admissions delays to NHH bi-weekly for the period
September 2017 through September 2019. Chart B shows the average daily ED waiting list by
month for the same time period.

                                            Chart A




                                                DRAFT




                                                                                                 39
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 40 of 88




                                           Chart B




                                              DRAFT




Although the number of people waiting in EDs for hospital admission has increased in recent
months, the overall trend has been downward since September 2017. This appears to indicate
that State interventions designed to reduce the number of individuals waiting for NHH

                                                                                              40
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 41 of 88




admissions, and the number of days spent waiting for admission to NHH, have begun to be
effective. The ER notes that many of the interventions implemented by the State are outside the
direct scope of the CMHA. However, ED boarding can affect the CMHA target population in a
variety of ways. And, people awaiting NHH admission are potential participants in ACT, MCT,
Crisis Apartments and other CMHA services. Thus, the ER intends to continue on reporting ED
boarding in future reports.




                                               DRAFT




                                                                                             41
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 42 of 88




       Family and Peer Supports
       Family Supports

Per the CMHA, the State has maintained its contract with NAMI New Hampshire for family
support services. The ER will arrange for additional NAMI meetings during the next six months.

       Peer Support Agencies

DHHS continues to report having a total of 15 peer support agency program (PSA) sites, with at
least one program site in each of the ten regions. The State continues to report that all peer
support centers meet the CMHA requirement to be open 44 hours per week. As of September,
2019, the State reports that those sites have a cumulative total of 1,403 members, with an active
daily participation rate of 170 people statewide. This represents a three-year high in active daily
participation: 23% higher than in March 2017. The State reports that all of the PSAs have been
working to increase their membership and daily participation rates.

The CMHA requires the PSAs to be “effective” in helping individuals in managing and coping
with the symptoms of their illness, self-advocacy, and identifying and using natural supports. As
noted in previous reports, enhanced efforts to increase active daily participation appear to be
warranted for the peer support agency programs. There continue to be anecdotal reports that
some of the CMHCs are making more concerted efforts to refer service participants to the PSAs
                                                  DRAFT




in their regions. Increased efforts to communicate and coordinate with PSAs have also been
reported.

In addition, the ER has received anecdotal information that in some regions of the state,
relationships and communications among the CMHCs and the PSAs have improved. PSAs are
generally reported by CMHCs to be useful sources of employees for ACT and Mobile Crisis and
Crisis Apartment services.

Finally, CMHC officials have verbally stated that the peer-operated crisis beds available in
several regions are a useful intervention for some CMHC clients at risk of hospitalization.



   IV. Quality Assurance Systems
The State has made substantial positive progress implementing a comprehensive, reliable and
actionable QSR process. Within the past six months the ER has participated in two QSR site
visits, and is increasingly confident that: (a) the revised instruments and site interview protocols
are working well; and (b) the results and findings of the revised QSR instruments and process
reflect, to a large degree, the quality standards of the CMHA.



                                                                                                   42
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 43 of 88




DHHS has now completed the QSR process using the revised instruments and protocols at least
two times for each of the ten CMHCs. Table XIX below summarizes the quality indicator scores
for each domain of the QSR.

                                            Table XIX

                          QSR Total Indicator Scores: All CMHCs

                                                              SFY 2018     SFY 2019
            Indicator                 Indicator               Average      Average
             Number                    Content                (10 CMHCs)   (10 CMHCs)

                1        Adequacy of Assessment                    80.5%         87.4%
                2        Approp. Tx Planning                       89.8%         89.3%
                3        Adequacy of Ind. Serv. Del.               82.4%         83.5%
                4        Adequacy of Hsg. Assess.                  99.5%        100.0%
                5        Approp. Of Hsg. Tx Planning               90.3%         86.5%
                6        Adequacy of HSG. Serv. Del.               85.2%         89.0%
                7        Effect. Of Hsg. Supports Del.             76.3%         84.6%
                8        Adequacy of Emp. Assessment               58.0%         63.8%
                9        Approp. Of Emp. Tx Planning               70.2%         70.8%
               10        Adequacy of Emp. Serv. Del.               58.0%         80.0%
               11        Adequacy of Ass. Of Int. Needs            94.3%        100.0%
                                                  DRAFT




               12        Integration in Community                  79.4%         81.1%
               13        Adequacy of Crisis Assess.                68.9%         78.0%
               14        Appropriateness of Crisis Plns.           80.6%         93.0%
               15        Comp. and Effec. Crisis Del. Syst.        72.9%         72.5%
               16        Adequacy of ACT screening                 90.5%         98.5%
               17        Imp. of ACT Servs.                        54.2%         65.1%
               18        Succ. Trans./Dich. From inpat.            78.0%         79.7%

As demonstrated in the table, the CMHC system as a whole scores below the 75% performance
threshold on four indicators. In two domains, adequacy of crisis assessments and adequacy of
employment services delivery, the system has moved from below to above the 75% threshold.
Implementation of ACT services and employment assessments and treatment plans continue to
be below the 75% threshold. As noted earlier in this report, DHHS requires CMHCs with a
score below the performance threshold to develop a QIP, which is then monitored on at least a
quarterly basis by DHHS staff. Improvements accomplished as a result of the QIPs should be
evidenced in subsequent QSR reports.

DHHS is committed to using the QSR process to continuously improve the quality and
effectiveness of CMHA services as the community mental health system matures. For this
reason, the performance threshold for QSR scoring has been raised to 80% for the up-coming
SFY 2020 cycle of QSR reviews. The ER applauds this change, since it moves closer to
                                                                                             43
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 44 of 88




requiring a level of system and provider performance that the ER considers to be substantial
compliance with the CMHA (assuming that other CMHA metrics are attained).

As a companion to the QSR process, DHHS has been conducting on-site ACT and SE fidelity
reviews. DHHS has engaged the Dartmouth/Hitchcock Center on Evidence-Based Practices to
do the reviews and to help assist the CMHCs in attaining and assuring fidelity to the evidence-
based models of ACT and SE. The Dartmouth/Hitchcock team is also assisting on workforce
development and training for these and other evidence-based practices under the aegis of DHHS
and the CMHCs. This partnership with the nationally respected Dartmouth/Hitchcock Center
adds valuable expertise and experienced personnel to facilitate further development of, and
increased adherence to, fidelity model ACT and SE in conformance with the CMHA. Year-to-
year comparisons and the CMHCs QIPs have been included in the publication of recent ACT and
SE fidelity reviews. The ER commends DHHS for implementing the comprehensive fidelity
review process and its attendant quality improvement and technical assistance activities.

Effective and valid fidelity reviews and consequent training and workforce development
activities are essential to DHHS’ overall quality management efforts for the community mental
health system. As noted in the previous three ER reports, the QSR and the fidelity reviews
mutually support but do not supplant or replace each other. The QSR, in particular, examines
outcomes from a consumer-centric perspective as opposed to an operational or organizational
perspective. It is uniquely positioned to assess the quality, appropriateness, and effectiveness of
                                                 DRAFT




specific ACT and SE services at the individual participant level. The ER continues to believe
that implementation of fidelity-based models of service delivery does not necessarily mean that
specific service interventions are working well or being delivered with the frequency or intensity
required by a participant’s individual treatment plan. The revised QSR instruments and
protocols address many of these concerns. In combination, the fidelity reviews and the QSR can
mutually support conclusions about the overall quality and effectiveness of the mental health
system consistent with the CMHA.

The ER will continue to monitor the degree to which the QSR process produces reliable
information on individual outcomes and the quality of CMHA service delivery – both at the
statewide and CMHC level. In addition, over the next six months, the ER will evaluate the
extent to which CMHC QIPs developed as part of the 2018-2019 QSR site visits are resulting in
recommended practice changes and improved outcomes for those in the Target Population.

   I.      Summary of Expert Reviewer Observations and
           Priorities
The ER has emphasized in this report that the State continues to be far from compliant with
CMHA requirements for ACT. There is continued failure to meet the QSR quality threshold for
implementation of high fidelity ACT services. For the last three and one half years the ER

                                                                                                 44
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 45 of 88




has reported that the State is out of compliance with the ACT requirements of Sections
V.D.3, which together require that the State provide ACT services that conform to CMHA
requirements and have the capacity to serve at least 1,500 people in the Target Population
at any given time.

Other areas of non-compliance identified in this report include:

     1. Continued failure to meet the QSR quality threshold for indicators related to
        employment assessments and employment treatment planning. In addition, four
        regions of the state continue to have SE penetration rates below the statewide target
        of 18.6%;
     2. Failure to supply the CMHA-required level of 600 supported housing units, and
        having approved applicants remain on the wait list for excessive periods of time;
        and
     3. Failure to transition residents of Glencliff into integrated settings in accordance
        with the CMHA.

The ER has also identified the MCT/Crisis Apartment programs as an area of concern, albeit not
currently in non-compliance with the CMHA. The State will be re-procuring the three
MCT/Crisis Apartment programs this fiscal year, and the ER is concerned about both program
stability and model fidelity.
                                                 DRAFT




More than five years ago, all parties to the CMHA envisioned implementation of a number of
remedial services and system interventions designed to assure positive outcomes for the defined
Target Population. Most important among these outcomes was assurance of maximum
community integration supported by housing and evidence based and high quality services
meeting individual needs and choices. At the same time, the CMHA envisioned reduction of
hospital and institutional contact and increased access to integrated community services for
individuals residing in such facilities. The signatories to the CMHA envisioned high quality of
life and improved personal outcomes for adult citizens of New Hampshire with serious mental
illness.

As noted above, the State remains out of compliance with the CMHA in several critical
areas. The State will not be able to disengage from the CMHA until these requirements are
met. The ER expects that the State will demonstrate substantial progress toward meeting
all CMHA requirements by June 30, 2020.

In furtherance of this goal, the ER recommends the following actions take place between now
and April 30, 2020:

1)      The parties will convene to discuss the results of the ER’s Glencliff review and report
        findings/recommendations.


                                                                                                  45
     Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 46 of 88




2)   The State will share information related to the design and implementation of the new in-
     reach position at Glencliff.

3)   The State will provide written updates on the 24 individuals who have been waiting more
     than six months for supported housing.

4)   The State will provide a written update on implementation of specific ACT strategies
     identified in the working group memo.

5)   The parties will collectively review responses to the RFP and RFI and discuss how this
     information impacts current and future crisis program oversight and operations.

6)   An All Parties meeting will be held to discuss progress and strategies related to
     disengagement from the CMHA.




                                              DRAFT




                                                                                              46
Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 47 of 88




                            Appendix A

         New Hampshire Community Mental Health Agreement

                    State’s Quarterly Data Report
                                  DRAFT




                       July to September 2019




                                                                    47
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 48 of 88




New Hampshire Community Mental Health Agreement
Quarterly Data Report


                                              DRAFT


                                                        July - September 2019




New Hampshire Department of Health and Human Services

Office of Quality Assurance and Improvement



December 5, 2019




                                                                           48
Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 49 of 88




                                             DRAFT




  The Department of Health and Human Services’ Mission is to join communities and families
         in providing opportunities for citizens to achieve health and independence

                                                                                             49
               Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 50 of 88

                                                                                         July – September 2019

Community Mental Health Agreement Quarterly Report
New Hampshire Department of Health and Human Services

Publication Date: December 5, 2019

Reporting Period: 7/1/2019 – 9/30/2019

Notes for Quarter

  Table 1b, “Community Mental Health Center Services: Assertive Community Treatment Screening and
  Resultant New ACT Clients,” has been modified to report results exclusively for those individuals not already
  on ACT at the time of screening.

  Table 1e, “Community Mental Health Center Services: Assertive Community Treatment – New Hampshire
  Hospital Admission and Discharge Data Relative to ACT,“ and Table 1f, “Community Mental Health Center
  Services: Assertive Community Treatment – Reasons Not Accepted to ACT at New Hampshire Hospital
  Discharge Referral,” are new tables added to the report.

  Table 8d, “Housing Bridge Subsidy Program: Applications,” has had the final field descriptor changed to
  improve understanding.

                                                       DRAFT




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                1
             Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 51 of 88

                                                                                       July – September 2019

1a. Community Mental Health Center Services: Unique Count of Adult Assertive Community Treatment
    Clients
                                                                                                  Unique
                                                                      Septemb        Unique     Clients in
                                                  July      August          er     Clients in       Prior
 Community Mental Health Center                  2019        2019         2019      Quarter      Quarter

 01 Northern Human Services                        122          118       122            133          127

 02 West Central Behavioral Health                  49           47           47          54           52

 03 Lakes Region Mental Health Center               56           57           56          58           61

 04 Riverbend Community Mental Health               89           89           86         100          110
 Center

 05 Monadnock Family Services                       54           50           49          54           58

 06 Greater Nashua Mental Health                    86           90           97         104           88

 07 Mental Health Center of Greater                291          292       300            322          312
 Manchester                                         DRAFT




 08 Seacoast Mental Health Center                   66           66           68          71           73

 09 Community Partners                              71           72           71          81           75

 10 Center for Life Management                      48           49           49          49           54

 Total Unique Clients                              932          928       942          1,022        1,007

 Unique Clients Receiving ACT Services 10/1/2018 to 9/30/2019:        1,339

 Revisions to Prior Period: None.

 Data Source: NH Phoenix 2.

 Notes: Data extracted 11/6/2019; clients are counted only one time regardless of how many services they
 receive.

1b. Community Mental Health Center Services: Assertive Community Treatment Screening and Resultant
    New ACT Clients
 Community Mental Health Center             April – June 2019                  January - March 2019



NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                               2
             Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 52 of 88

                                                                                                                                           July – September 2019

                                                Retrospective Analysis                                                       Retrospective Analysis




                                                             Appropriate for Further




                                                                                                                                        Appropriate for Further
                                                             Individuals Not Already




                                                                                                                                        Individuals Not Already
                                                                                       ACT Services within 90




                                                                                                                                        ACT Services within 90
                                                                  Clients receiving




                                                                                                                                        New Clients receiving
                                     Screened: Individuals




                                                                                                                Screened: Individuals
                                     Not Already on ACT*




                                                                                                                Not Already on ACT*
                                                                                       days of Screening




                                                                                                                                        days of Screening
                                                             ACT Assessment:




                                                                                                                                        ACT Assessment:
                                     Unique Clients




                                                                                                                Unique Clients
                                                                ACT




                                                                                                                                        on ACT
                                                             New
                                                             on
 01 Northern Human Services                     1,158                        37                          3                1,133                 44             8

 02 West Central Behavioral Health                 287                        5                          4                    269                4             2

 03 Lakes Region Mental Health                     823                        9                          0                    809                9             1
 Center

 04 Riverbend Community Mental                  1,272                         1                          0                1,296                  0             0
 Health Center

 05 Monadnock Family Services                      535                        4                          0                    651                9             0
                                                                     DRAFT




 06 Greater Nashua Mental Health                   633                        9                          4                    635                3             0

 07 Mental Health Center of                     1,571                         3                          0                1,472                 21             0
 Greater Manchester

 08 Seacoast Mental Health Center               1,286                        16                          0                1,451                  6             0

 09 Community Partners                             401                        1                          1                    403                1             1

 10 Center for Life Management                     756                        3                          1                    751                0             0

 Total ACT Screening                            8,722                        88                      13                   8,870                 97            12




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                                                                  3
             Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 53 of 88

                                                                                          July – September 2019

 Revisions to Prior Period: The field and data for “Unique Clients Screened: Individuals Not Already on ACT”
 was not included in the prior period. Instead, the “Unique Clients Screened” field and data was reported and
 included individuals on ACT who were re-screened during the period.

 Data Source: NH Phoenix 2 and CMHC self-reported ACT screening records. ACT screenings submitted
 through Phoenix capture ACT screenings provided to clients found eligible for state mental health services.
 Phoenix does not capture data for non-eligible clients; three CMHCs submit this data through Phoenix. Seven
 CMHCs self-report. All such screenings, excluding individuals who are already on ACT, are contained in this
 table.

 Notes: Data extracted 10/30/2019. “Unique Clients Screened: Individuals Not Already on ACT” is defined as
 individuals who were not already on ACT at the time of screening that had a documented ACT screening
 during the identified reporting period. “Screening Deemed Appropriate for Further ACT Assessment:
 Individuals Not Already on ACT” is defined as screened individuals not already on ACT that resulted in referral
 for an ACT assessment. “New Clients Receiving ACT Services within 90 days of ACT Screening” is defined as
 individuals who were not already on ACT that received an ACT screening in the preceding quarter and then
 began receiving ACT services.

1c. Community Mental Health Center Services: New Assertive Community Treatment Clients
                                                     July - September 2019              April - June 2019
                                                       DRAFT
                                                Clients 2019


                                                2019 New
                                                ACT Clients

                                                ACT Clients




                                                ACT Clients
                                                September


                                                Total New




                                                Total New
                                                April 2019




                                                June 2019
                                                May 2019
                                                July 2019
                                                New ACT

                                                New ACT




                                                New ACT

                                                New ACT

                                                New ACT
                                                August

                                                Clients




                                                Clients

                                                Clients

                                                Clients
 Community Mental Health Center

 01 Northern Human Services                            6        2    6      14      5        2     4            11

 02 West Central Behavioral Health                     6        1    3      10      5        5     4            14

 03 Lakes Region Mental Health Center                  2        1    0       3      4        3     2             9

 04 Riverbend Community Mental Health Center           1        1    3       5      5        4     6            15

 05 Monadnock Family Services                          1        0    0       1      0        0     1             1

 06 Greater Nashua Mental Health                       3        8   10      21      2        7     5            14

 07 Mental Health Center of Greater                   14       11   12      37      6        6     2            14
 Manchester

 08 Seacoast Mental Health Center                      1        1    3       5      0        1     2             3


NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                    4
             Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 54 of 88

                                                                                        July – September 2019

 09 Community Partners                                3        7    3      13      3      3      3          9

 10 Center for Life Management                        3        1    0       4      1      0      0          1

 Total New ACT Clients                               40       33   40    113     31      31     29         91

 Revisions to Prior Period: None.

 Data Source: NH Phoenix 2.

 Notes: Data extracted 10/22/2019; New ACT Clients are defined as individuals who were not already on ACT
 within 90days prior who then began receiving ACT services. This information is not limited to the individuals
 that received an ACT screening within the previous 90-day period, and may include individuals transitioning
 from a higher or lower level of care into ACT.




                                                      DRAFT




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                               5
              Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 55 of 88

                                                                                                           July – September 2019

1d. Community Mental Health Center Services: Assertive Community Treatment Waiting List

                                                 As of 9/30/2019

                                                     Time on List

      Total        0-30 days        31-60 days         61-90 days                91-120 days         121-150       151-180
                                                                                                      days          days

        2               2               0                           0                   0              0                0

                                                 As of 6/30/2019

      Total        0-30 days        31-60 days         61-90 days                91-120 days         121-150       151-180
                                                                                                      days          days

        1               1               0                           0                   0              0                0

 Revisions to Prior Period: None.

 Data Source: BMHS Report.

 Notes: Data compiled 10/28/2019.                           DRAFT




1e. Community Mental Health Center Services: Assertive Community Treatment – New Hampshire Hospital
    Admission and Discharge Data Relative to ACT
                                                     July – September 2019                            April – June 2019
                                            On ACT




                                            ge ACT
                                            Admissi




                                            Admissi
                                            ACT on




                                            ACT on
                                            Dischar



                                            Dischar




                                            Dischar



                                            Dischar
                                            ACT at




                                            ACT at
                                            d for




                                            d for
                                            d to




                                            d to
                                            On
                                            on




                                            on
                                            ge




                                            ge



                                            ge
                                            at




                                            at




Community Mental Health Center              Yes No Yes No Yes No Yes No Yes                                        No Yes       No

01 Northern Human Services                       6      7               3    4      3       0    3    13       4    9       2    2

02 West Central Behavioral Health                3      3               2    1      2       0    3     6       2    4       1    1

03 Lakes Region Mental Health Center             2      4               0    4      0       0    5     7       4    3       1    3

04 Riverbend Community Mental Health
  Center                                     10        17               6   11      2       4   13    20       9   11       7    2

05 Monadnock Family Services                     5      5               2    3      1       1    5     9       1    8       0    1

NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                                    6
              Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 56 of 88

                                                                                             July – September 2019

06 Greater Nashua Mental Health                3   18            6   12    4   2    3   11      5    6     4    1

07 Mental Health Center of Greater
  Manchester                                   8   11            8    3    7   1   12   14      6    8     5    1

08 Seacoast Mental Health Center               3    3            1    2    1   0    2    8      1    7     1    0

09 Community Partners                          5   12            2   10    2   0    5    8      3    5     3    0

10 Center for Life Management                  2    3            2    1    1   1    2    2      1    1     1    0

Total                                         47   83           32   51   23   9   53   98     36   62    25   11

 Revisions to Prior Period: None; this table is new and was not in the prior report.

 Data Source: New Hampshire Hospital.

 Notes: Data compiled 11/22/2019.




                                                        DRAFT




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                   7
              Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 57 of 88

                                                                                                                         July – September 2019

1f. Community Mental Health Center Services: Assertive Community Treatment – Reasons Not Accepted to
    ACT at New Hampshire Hospital Discharge Referral
                                                         July - September
 Reason Not Accepted at Discharge                               2019                                      April - March 2019

 Not Available in Individual’s Town of                                              0                                              0
 Residence

 Individual Refused                                                                 0                                              1

 Individual’s Insurance Does Not Cover ACT                                          0                                              0
 Services

 Individual’s Clinical Need Does Not Meet ACT                                       3                                              2
 Criteria

 Individual Placed on ACT Waitlist                                                  0                                              1

 Individual Awaiting CMHC Determination for                                         6                                              7
 ACT

 Total Unique Clients                                      DRAFT
                                                                                    9                                           11

 Revisions to Prior Period: None; this table is new and was not in the prior report.

 Data Source: New Hampshire Hospital.

 Notes: Data compiled 11/22/2019.

2a. Community Mental Health Center Services: Assertive Community Treatment Staffing Full Time Equivalents
                                                                          September 2019                                               June 2019
                                                                                                            rse Practitioner




                                                                                                                                              rse Practitioner
                                                                                                            Psychiatrist/Nu




                                                                                                                                              Psychiatrist/Nu
                                                                                        Peer Specialist
                                                           Clinician/or




                                                                                                            Psychiatry)




                                                                                                                                Psychiatry)
                                                           Equivalent




                                                                                                            (Excluding




                                                                                                                                (Excluding
                                                                          Support
                                                                          Worker
                                                 Nurse




 Community Mental Health Center

                                                 2.29              2.10      11.3       0.68                  16.37       1.2      16.51              1.15
 01 Northern Human Services
                                                                                0                                           0

                                                 0.60              1.75      5.40       0.50                    8.25      0.4          7.65           0.43
 02 West Central Behavioral Health
                                                                                                                            9



NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                                                          8
              Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 58 of 88

                                                                                           July – September 2019

                                         1.00             2.00    4.00    1.00     8.00    0.7     8.00        0.75
 03 Lakes Region Mental Health Center
                                                                                             5

 04 Riverbend Community Mental Health    0.50             2.00    8.00    1.00    11.50    0.5    10.50        0.50
 Center                                                                                      0

                                         1.25             2.25    3.50    1.00     8.00    0.6     9.00        0.65
 05 Monadnock Family Services
                                                                                             5

                                         0.50             1.00    5.50    1.00     8.00    0.2     7.00        0.25
 06 Greater Nashua Mental Health 1
                                                                                             5

                                         0.50             1.00    4.50    1.00     7.00    0.2     4.00        0.25
 06 Greater Nashua Mental Health 2
                                                                                             5

 07 Mental Health Center of Greater      1.00            10.00    3.75    1.00    15.75    0.7    15.75        0.72
 Manchester-CTT                                                                              3

 07 Mental Health Center of Greater      1.00             8.00    7.25    1.00    17.25    0.7    17.25        0.72
 Manchester-MCST                                                                             3

                                         1.00             2.10    6.00    1.00    10.10    0.6     9.10        0.60
 08 Seacoast Mental Health Center
                                                 DRAFT
                                                                                             0

                                         0.50             3.15    7.13    0.50    11.28    0.6    10.78        0.63
 09 Community Partners
                                                                                             3

                                         1.00             2.00    4.30    1.00     8.30    0.4     7.01        0.40
 10 Center for Life Management
                                                                                             0

 Total                                   11.14            37.35   70.63   10.68   129.80   7.18   122.55       7.04




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                   9
              Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 59 of 88

                                                                                              July – September 2019

2b. Community Mental Health Center Services: Assertive Community Treatment Staffing Competencies
                                                     Substance Use
                                                                                  Housing           Supported
                                                        Disorder
                                                                                 Assistance        Employment
                                                       Treatment

                                                                       June               June               June
                                                    Septemb                    Septemb            Septemb
 Community Mental Health Center                      er 2019           2019     er 2019   2019     er 2019   2019

 01 Northern Human Services                                     4.75    3.75      10.95   11.95       2.35    2.35

 02 West Central Behavioral Health                              0.40    0.40       6.00    5.00       1.40    0.20

 03 Lakes Region Mental Health Center                           2.00    2.75       7.00    4.00       3.00    3.00

 04 Riverbend Community Mental Health                           1.50    1.50       9.50    9.50       0.50    0.50
 Center

 05 Monadnock Family Services                                   1.40    2.40       2.00    3.00       1.00    1.00

 06 Greater Nashua Mental Health 1                              5.25    3.25       6.25    6.00       1.50    1.00

 06 Greater Nashua Mental Health 2                      DRAFT


                                                                5.25    3.00       5.00    3.00       0.50    0.00

 07 Mental Health Center of Greater                     11.73          11.72      11.75   11.75       1.50    1.00
 Manchester-CCT

 07 Mental Health Center of Greater                             4.73    4.72      12.75   12.75       2.00    1.50
 Manchester-MCST

 08 Seacoast Mental Health Center                               2.00    2.00       6.00    5.00       2.00    1.00

 09 Community Partners                                          2.63    2.00       6.10    3.00       1.25    1.25

 10 Center for Life Management                                  3.00    2.00       7.00    5.71       0.30    0.30

 Total                                                  44.64          39.49      90.30   80.66      17.30   13.10

 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health CMHC ACT Staffing Census Based on CMHC self-report.

 Notes: Data compiled 10/17/2019; for 2b: the Staff Competency values reflect the sum of FTEs trained to
 provide each service type. These numbers are not a reflection of the services delivered, but rather the quantity



NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                     10
              Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 60 of 88

                                                                                             July – September 2019

of staff available to provide each service. If staff are trained to provide multiple service types, their entire FTE
value is credited to each service type.




                                                         DRAFT




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                     11
             Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 61 of 88

                                                                                     July – September 2019

3a. Community Mental Health Center Services: Annual Adult Supported Employment Penetration Rates for
    Prior 12-Month Period
                                              12 Month Period Ending September 2019             Penetration
                                                                                                   Rate for
                                                                                                    Period
                                               Supported
                                                                                                    Ending
                                             Employment          Total Eligible   Penetration
 Community Mental Health Center                   Clients              Clients           Rate    June 2019

 01 Northern Human Services                               208            1,318         15.8%         14.9%

 02 West Central Behavioral Health                        123              625         19.7%         22.5%

 03 Lakes Region Mental Health Center                     253            1,339         18.9%         18.9%

 04 Riverbend Community Mental Health                     333            1,806         18.4%         19.0%
 Center

 05 Monadnock Family Services                              65            1,042          6.2%          6.8%

 06 Greater Nashua Mental Health                          250            1,967         12.7%         13.1%

 07 Mental Health Center of Greater              DRAFT



                                                         1,361           3,462         39.3%         39.0%
 Manchester

 08 Seacoast Mental Health Center                         611            1,859         32.9%         33.7%

 09 Community Partners                                     57              731          7.8%          8.6%

 10 Center for Life Management                            211            1,052         20.1%         20.8%

 Total Unique Clients                                    3,465         14,967         23.2%         23.5%

 Revisions to Prior Period: None.

 Data Source: NH Phoenix 2.

 Notes: Data extracted 10/22/2019.




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                            12
             Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 62 of 88

                                                                                                                                                                                                                                                July – September 2019

3b. Community Mental Health Center Clients: Adult Employment Status – Total
Reported Employment




                       Northern Human Services
Status




                                                 West Central Behavioral




                                                                                                                                                                                                                                                            Statewide Total or Mean


                                                                                                                                                                                                                                                                                      Statewide Total or Mean
                                                                                                                                                                  Mental Health Center of
                                                                                                                                          Greater Nashua Mental




                                                                                                                                                                                            Seacoast Mental Health
                                                                                                 Riverbend Community
                                                                           Lakes Region Mental




                                                                                                                                                                                                                     Community Partners
                                                                                                                                                                  Greater Manchester
Begin Date:




                                                                                                                       Monadnock Family
07/01/2019




                                                                                                                                                                                                                                                                                      Previous Quarter

                                                                                                                                                                                                                                                                                      April-June 2019
                                                                                                                                                                                                                                          Center for Life
End Date: 09/30/2019




                                                                                                 Mental Health
                                                                           Health Center




                                                                                                                                                                                                                                          Management

                                                                                                                                                                                                                                                            Percentage


                                                                                                                                                                                                                                                                                      Percentage
Employment Status




                                                                                                                       Services




                                                                                                                                                                                            Center
Update                                           Health




                                                                                                                                          Health
Overdue Threshold:
105 days
Updated Employment Status:
Full time employed       67  34                                                       32                      97                  45             118                        250                      186                         35                66                 930                          892
now or in past 90 days
Part time employed      161  54                                                  154                     301                  138                230                        386                      222                         69            149 1,864                                      1,829
now or in past 90 days
Unemployed              185 104                                                   50    94                                    135 773 930        82                                                                      141                   486 2,980                                    2,942
Not in the Workforce    512 162                                                  535   924                                    449 262 556       765                                                                      274                   107 4,546                                    4,413
Status is not known       9  62                                                  125    52                                     10    93    11     3                                                                       15                    41 421                                        404
Total of Eligible Adult 934 416                                                  896 1,468                                    777 1,476 2,133 1,258                                                                      534                   849 10,74                                   10,480
                                                                                                                                                                                                                                                       1
CMHC Clients
Previous Quarter:         939 399 897 1,475       593 1,422 2,111 1,249 542                                                       DRAFT



                                                                                                                                                                                                                                               853
Total of Eligible Adult
CMHC Clients
Percentage by Updated Employment Status:
Full time employed      7.2% 8.2% 3.6% 6.6% 5.8% 8.0% 11.7% 14.8% 6.6%                                                                                                                                                                    7.8% 8.7%                                            8.5%
now or in past 90 days
Part time employed       17.2 13.0% 17.2 20.5% 17.8% 15.6 18.1% 17.6% 12.9                                                                                                                                                                   17.6                  17.4                     17.5%
                           %           %                 %                %                                                                                                                                                                    %                     %
now or in past 90 days
Unemployed               19.8 25.0% 5.6% 6.4% 17.4% 52.4 43.6% 6.5% 26.4                                                                                                                                                                   57.2 27.7                                        28.1%
                           %                             %                %                                                                                                                                                                  %    %
Not in the Workforce 54.8 38.9% 59.7 62.9% 57.8% 17.8 26.1% 60.8% 51.3                                                                                                                                                                     12.6 42.3                                        42.1%
                           %           %                 %                %                                                                                                                                                                  %    %
Status is not known     1.0% 14.9% 14.0 3.5% 1.3% 6.3% 0.5% 0.2% 2.8%                                                                                                                                                                     4.8% 3.9%                                            3.9%
                                       %
Percentage by Timeliness of Employment Status Screening:
Update is Current        55.2 39.4% 74.1 78.9% 46.1% 96.5 91.4% 94.0% 70.0                                                                                                                                                                 99.9                    80.4                     82.5%
                           %           %                 %                %                                                                                                                                                                  %                       %
Update is Overdue        44.8 60.6%  25.9 21.1% 53.9% 3.5%  8.6%  6.0%  30.0                                                                                                                                                              0.1%                     19.6                     17.5%
                           %           %                                  %                                                                                                                                                                                          %
Previous Quarter: Percentage by Timeliness of Employment Status Screening:
Update is Current        51.4 43.9% 78.5 87.7% 32.7% 95.7 93.8% 94.6% 77.1                                                                                                                                                                 100
                           %           %                 %                %                                                                                                                                                                  %
Update is Overdue        48.6 56.1% 21.5 12.3% 67.3% 4.3% 6.2% 5.4% 22.9                                                                                                                                                                  0.0%
                           %           %                                  %




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                                                                                                                                                                                                        13
              Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 63 of 88

                                                                                                                                                                                                                                                                                                                    July – September 2019



3c. Community Mental Health Center Clients: Adult Employment Status – Recent Users of Supportive
    Employment Services (At Least One Billable Service in Each of Month of the Quarter)


Supported




                                                                                                                                                                                                                                                                                                                                                Previous Quarter Statewide Total
                                                                                                                                                                                                Mental Health Center of Greater
                                          West Central Behavioral Health




                                                                                                                                                                 Greater Nashua Mental Health




                                                                                                                                                                                                                                  Seacoast Mental Health Center
Employment




                                                                                                        Riverbend Community Mental




                                                                                                                                                                                                                                                                                       Center for Life Management
                                                                           Lakes Region Mental Health
Cohort




                                                                                                                                     Monadnock Family Services
                Northern Human Services




                                                                                                                                                                                                                                                                                                                      Statewide Total or Mean
Reported




                                                                                                                                                                                                                                                                  Community Partners




                                                                                                                                                                                                                                                                                                                                                January-March 2019
Employment




                                                                                                                                                                                                                                                                                                                                                or Mean Percentage
Status

Begin Date:




                                                                                                                                                                                                Manchester




                                                                                                                                                                                                                                                                                                                      Percentage
07/01/2019
End Date:
                                                                           Center

                                                                                                        Health



09/30/2019

Updated Employment Status:
 Full time           1     2    1      2  0     6    6    1    1    1   21                                                                                                                                                                                                                                                                                            21
employed now
or in past 90
days                                                                                                                                                                     DRAFT




 Part time          13     0   14     28  6    15   43    7    6   20 152                                                                                                                                                                                                                                                                                       163
employed now
or in past 90
days
 Unemployed          9     3    4     16  5    18   31    4    3    6   99                                                                                                                                                                                                                                                                                      106
 Not in the         13     2   15      4  4    10    4   10    3    1   66                                                                                                                                                                                                                                                                                       81
Workforce
 Status is not       0     0    9      0  0     5    0    0    0    0   14                                                                                                                                                                                                                                                                                            18
known
 Total of           36     7   43     50 15    54   84   22   13   28 352                                                                                                                                                                                                                                                                                       389
Supported
Employment
Cohort
 Previous           40    12   47     47 18    55   87   28   18   37
Quarter: Total
of Supported
Employment
Cohort
Percentage by Updated Employment Status:
Full time        2.8% 28.6% 2.3% 4.0% 0.0% 11.1% 7.1% 4.5% 7.7% 3.6% 6.0%                                                                                                                                                                                                                                                                                5.4%
employed now
or in past 90

NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                                                                                                                                                                                                                                                                                  14
              Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 64 of 88

                                                                                          July – September 2019

days
Part time          36.1% 0.0%      32.6% 56.0% 40.0% 27.8% 51.2% 31.8% 46.2% 71.4% 43.2% 41.9%
employed now
or in past 90
days
Unemployed         25.0% 42.9%      9.3% 32.0% 33.3% 33.3% 36.9% 18.2% 23.1% 21.4% 28.1% 27.2%
Not in the         36.1% 28.6%     34.9% 8.0% 26.7% 18.5% 4.8% 45.5% 23.1% 3.6% 18.8% 20.8%
Workforce
Status is not       0.0% 0.0%      20.9% 0.0% 0.0% 9.3% 0.0% 0.0% 0.0% 0.0% 4.0%                      4.6%
known
Revisions to Prior Period: None.

Data Source: Phoenix 2.

Note 3b-c: Data extracted 10/22/2019. Updated Employment Status refers to CMHC-reported status and
reflects the most recent update. Update is Current refers to employment status most recently updated within the
past 105 days. Update is Overdue refers to employment status most recently updated in excess of 105 days.
Actual client employment status may have changed since last updated by CMHC in Phoenix. Employed refers
to clients employed in a competitive job that has these characteristics: exists in the open labor market, pays at
least a minimum wage, anyone could have this job regardless of disability status, job is not set aside for people
with disabilities, and wages (including benefits) are not less than for the same work performed by people who
do not have a mental illness. Full time employment is 20 hours and above; part time is anything 19 hours and
                                                        DRAFT




below. Unemployed refers to clients not employed but are seeking or interested in employment. Not in the
Workforce are clients who are homemakers, students, retired, disabled, hospital patients or residents of other
institutions, and includes clients who are in a sheltered/non-competitive employment workshop, are otherwise
not in the labor force, and those not employed and not seeking or interested in employment. Unknown refers to
clients with an employment status of “unknown,” without a status reported, or with an erroneous status code in
Phoenix.




NH DHHS - OQAI - CMHA Quarterly Report, December 5, 2019                                                  15
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 65 of 88




4a. New Hampshire Hospital: Adult Census Summary
 Measure                                                July -September 2019      April - June 2019

 Admissions                                                             258                    227

 Mean Daily Census                                                      158                    155

 Discharges                                                             251                    230

 Median Length of Stay in Days for Discharges                           14.0                   18.5

 Deaths                                                                   0                      0

 Revisions to Prior Period: None.

 Data Source: Avatar.

 Notes 4a: 11/5/2019; Mean Daily Census includes patients on leave and is rounded to nearest
 whole number.


                                                DRAFT
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 66 of 88



4b. New Hampshire Hospital: Summary Discharge Location for Adults
 Discharge Location                                  July – September 2019        April - June 2019

 CMHC Group Home                                                        7                        5

 Discharge/Transfer to IP Rehab Facility                               10                        7

 Glencliff Home for the Elderly                                         1                        4

 Home - Lives Alone                                                    64                       69

 Home - Lives with Others                                             113                      114

 Homeless Shelter/ No Permanent Home                                    6                        8

 Hotel-Motel                                                            5                        1

 Jail or Correctional Facility                                          3                        1

 Nursing Home                                                           5                        2

 Other                                                                  8                        7

 Peer Support Housing                        DRAFT


                                                                        1                        0

 Private Group Home                                                     3                        1

 Secure Psychiatric Unit - SPU                                          0                        0

 Unknown                                                               25                        8


4c. New Hampshire Hospital: Summary Readmission Rates for Adults
 Measure                                             July – September 2019        April - June 2019

 30 Days                                                       10.5% (27)                8.4% (19)

 90 Days                                                       18.6% (48)               15.0% (34)

 180 Days                                                      23.3% (60)               20.3% (46)

 Revisions to Prior Period: None.

 Data Source: Avatar.

 Notes 4b-c: Data compiled 11/5/2019; readmission rates calculated by looking back in time
 from admissions in study quarter. 90 and 180 day readmissions lookback period includes
     Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 67 of 88




readmissions from the shorter period (e.g., 180 day includes the 90 and 30 day readmissions);
patients are counted multiple times – once for each readmission; the number in parentheses is
the number of readmissions.




                                             DRAFT
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 68 of 88



5a. Designated Receiving Facilities: Admissions for Adults
                                                              July - September 2019

                                                      Involuntary               Voluntary               Total
 Designated Receiving Facility                        Admissions               Admissions          Admissions

 Franklin                                                     45                         59                104

 Cypress Center                                               32                        162                194

 Portsmouth                                                   98                        293                391

 Elliot Geriatric Psychiatric Unit                             6                         46                 52

 Elliot Pathways                                              53                         42                 95

 Total                                                       234                        602                836

                                                                    April - June 2019

                                                      Involuntary               Voluntary               Total
 Designated Receiving Facility                        Admissions               Admissions          Admissions
                                              DRAFT




 Franklin                                                     66                         42                108

 Cypress Center                                               39                        148                187

 Portsmouth                                                   72                        299                371

 Elliot Geriatric Psychiatric Unit                             7                         82                 89

 Elliot Pathways                                              51                         57                108

 Total                                                       236                        629                865


5b. Designated Receiving Facilities: Mean Daily Census for Adults
 Designated Receiving Facility              July - September 2019                             April - June 2019

 Franklin                                                             9.4                                  8.4

 Cypress Center                                                      12.2                                 11.5

 Portsmouth                                                          31.7                                 29.7
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 69 of 88




 Elliot Geriatric Psychiatric Unit                            24.1                             27.0

 Elliot Pathways                                                12                             12.1

 Total                                                        89.4                             88.7


5c. Designated Receiving Facilities: Discharges for Adults
 Designated Receiving Facility              July - September 2019                  April - June 2019

 Franklin                                                      101                              108

 Manchester (Cypress Center)                                   192                              193

 Portsmouth                                                    386                              368

 Elliot Geriatric Psychiatric Unit                              54                               55

 Elliot Pathways                                                97                              111

 Total                                                         830                              835

                                              DRAFT




5d. Designated Receiving Facilities: Median Length of Stay in Days for Discharges for Adults
 Designated Receiving Facility               July - September 2019                 April - June 2019

 Franklin                                                        6                                5

 Manchester (Cypress Center)                                     4                                3

 Portsmouth                                                      6                                5

 Elliot Geriatric Psychiatric Unit                              26                               18

 Elliot Pathways                                                 8                                7

 Total                                                           6                                5
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 70 of 88




5e. Designated Receiving Facilities: Discharge Location for Adults
                                                            July – September 2019

                                      Assisted
                                       Living /                                Other        NH
                                        Group         Decease        Hom       Hospit   Hospita   Othe
 Designated Receiving Facility           Home               d   DRF*   e           al         l      r

 Franklin                                    0             0        0     96        0        0       5

 Manchester (Cypress Center)                 2             0        2    175        0        0      13

 Portsmouth Regional Hospital                0             0        3    251        0        7     125

 Elliot Geriatric Psychiatric Unit          29             0        1     12        0        0      12

 Elliot Pathways                             3             0        4     82        0        0       8

 Total                                      34             0       10    616        0        7     163

                                                                April - June 2019

                                      Assisted
                                              DRAFT




                                       Living /                                Other        NH
                                        Group         Decease        Hom       Hospit   Hospita   Othe
 Designated Receiving Facility           Home               d   DRF*   e           al         l      r

 Franklin                                    3             0        0     97        0        1       7

 Manchester (Cypress Center)                 5             0        6    173        0        0       9

 Portsmouth Regional Hospital                0             0        1    236        0        6     125

 Elliot Geriatric Psychiatric Unit          42             0        1     10        0        0       2

 Elliot Pathways                             2             0        0     93        0        5      11

 Total                                      52             0        8    609        0       12     154

 *Dispositions to ‘DRF’ represent a change in legal status from Voluntary to Involuntary within
 the DRF.
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 71 of 88



5f. Designated Receiving Facilities: Readmission Rates for Adults
                                                                 July - September 2019

 Designated Receiving Facility                        30 Days                 90 Days       180 Days

 Franklin                                             1.9% (2)               6.7% (7)      9.6% (10)

 Manchester (Cypress Center)                  6.6% (13)                     9.2% (18)     12.8% (25)

 Portsmouth                                   8.2% (32)                    12.0% (47)     12.0% (47)

 Elliot Geriatric Psychiatric Unit                    7.7% (4)               9.6% (5)      13.5% (7)

 Elliot Pathways                                      2.1% (2)               5.2% (5)       6.3% (6)

 Total                                       6.3% (53)                      9.9% (83)     11.3% (95)

                                                                   April - June 2019

 Designated Receiving Facility                        30 Days                 90 Days       180 Days

 Franklin                                             6.5% (7)              9.3% (10)     12.0% (13)

 Manchester (Cypress Center)                  9.9% (19)                    15.1% (29)     20.8% (40)
                                              DRAFT




 Portsmouth                                 10.5% (39)                     17.8% (66)     22.4% (83)

 Elliot Geriatric Psychiatric Unit            10.1% (9)                    12.4% (11)     14.6% (13)

 Elliot Pathways                                      5.5% (6)               5.5% (6)       5.5% (6)

 Total                                       9.2% (80)                   14.0% (122)     17.8% (155)

 Revisions to Prior Period: None.

 Data Source: NH DRF Database.

 Notes: Data compiled 10/31/2019.
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 72 of 88



6. Glencliff Home: Census Summary
 Measure                                              July - September 2019        April - June 2019

 Admissions                                                              1                        4

 Average Daily Census                                                  115                      118

 Discharges                                                              1         1 (nursing home)

 Individual Lengths of Stay in Days for
                                                                       218                      553
 Discharges

 Deaths                                                                  5                        2

 Readmissions                                                            0                        0

 Mean Overall Admission Waitlist                                        25                       23

 Revisions to Prior Period: None.

 Data Source: Glencliff Home.

 Notes: Data Compiled 10/22/2019; Mean rounded to nearest whole number; Active waitlist
                                              DRAFT




 patients have been reviewed for admission and are awaiting admission pending finalization of
 paperwork and other steps immediate to admission.
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 73 of 88



7. NH Mental Health Client Peer Support Agencies: Census Summary
                                  July - September 2019                   April – June 2019

                                   Total            Average Daily                    Average Daily
 Peer Support Agency            Members                    Visits   Total Members           Visits

 Alternative Life Center
 Total                                224                     44             NA*              NA*

     Conway                            42                     13               40              12

     Berlin                           105                      7              100              10

     Littleton                         44                     11               62              11

     Colebrook                         33                     13              NA              NA

 Stepping Stone Total                 346                     17              377              14

     Claremont                        241                     13              335              12

     Lebanon                          105                      4               69               5
                                            DRAFT




 Cornerbridge Total                    91                     14              445              15

     Laconia                           25                      6              272               7

     Concord                           58                      6              142               8

     Plymouth Outreach                  8                      2               31             NA

 MAPSA Keene Total                     42                     19              159              19

 HEARTS Nashua Total                  245                     36              506              35

 On the Road to Recovery
 Total                                157                     10              122              10

     Manchester                        75                      5               73               6

     Derry                             82                      5               63               4

 Connections Portsmouth
 Total                                 82                     14              147              14
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 74 of 88




                                    July - September 2019                   April – June 2019

                                      Total           Average Daily                    Average Daily
Peer Support Agency                Members                   Visits   Total Members           Visits

TriCity Coop Rochester
Total                                   216                     26              201              24

Total                                 1,403                    170             NA*              NA*

Revisions to Prior Period: None.

Data Source: Bureau of Mental Health Services and Peer Support Agency Quarterly Statistical
Reports.

Notes: Data Compiled 12/3/2019; Average Daily Visits are not applicable for Outreach
Programs.

NA* Alternative Life Center did not report data from Colebrook for the April-June 2019 time
period.

                                              DRAFT
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 75 of 88



8. Housing Bridge Subsidy Program: Summary of Individuals Served to Date
                                                                       July - September 2019

                                                               Total
                                                         individuals     New individuals     Total individuals
                                                     served at start       added during       served through
 Subsidy                                                  of quarter            quarter        end of quarter

 Housing Bridge Subsidy                                         813                   16                  829

 Section 8 Voucher (NHHFA/BMHS) -                               140                   11                  151
 Transitioned from Housing Bridge

                                                                         April - June 2019

                                                               Total
                                                         individuals     New individuals     Total individuals
                                                     served at start       added during       served through
 Subsidy                                                  of quarter            quarter        end of quarter

 Housing Bridge Subsidy                      DRAFT
                                                                812                    1                  813

 Section 8 Voucher (NHHFA/BMHS) -                               133                    7                  140
 Transitioned from Housing Bridge

 Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

 Notes: Data Compiled 11/12/2019. Figures at start and end of each quarter are cumulative
 total of individuals served since CMHA quarterly reporting began in 2015.
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 76 of 88



8a. Housing Bridge Subsidy Program: Current Census of Units/Individuals with Active
Funding Status
 Measure                                                As of 9/30/2019             As of 6/30/2019

 Rents Currently Being Paid                                          338                        365

 Individuals Enrolled and Seeking Unit for                            35                         13
 Bridge Lease

 Total                                                               373                        378

 Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

 Notes: Data Compiled 11/12/2019; all individuals currently on Bridge Program are intended
 to transition from the program to other permanent housing.

8b. Housing Bridge Subsidy Program: Clients Linked to Mental Health Care Provider
Services
 Measure                                            As of 9/30/2019           As of 6/30/2019
 Housing Bridge Clients Linked                       339/373 (91%)             360/378 (95%)
 Data source: Bureau of Mental Health Services data, Phoenix 2, and Medicaid claims.
                                             DRAFT




 Notes: Data compiled 11/13/2019; “Housing Bridge Clients Linked” refers to Housing Bridge
 clients who received one or more mental health services within the previous 3 months,
 documented as a service or claim data found in Phoenix or the Medicaid Management
 Information System (MMIS).
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 77 of 88



8c. Housing Bridge Subsidy Program: Density of HBSP Funded Units at Same Property
Address*
 Number of HBSP Funded Unit(s)* at Same                    Frequency as of              Frequency as of
 Address                                                       9/30/2019                    6/30/2019

 1                                                                      282                        300

 2                                                                       18                         16

 3                                                                         1                         4

 4                                                                         1                         2

 5                                                                         1                         1

 6                                                                         0                         0

 7                                                                         0                         0

 8 or more                                                                 1                         1

 *All units are individual units; property address may include multiple buildings, such as
 apartment complexes.                           DRAFT




 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health data compiled by Office of Quality Assurance and
 Improvement.

 Notes: Data Compiled 11/22/2019.
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 78 of 88



8d. Housing Bridge Subsidy Program: Applications
 Measure                                                July - September 2019        April - June 2019

 Applications Received During Period                                      22                       28

                                                         CMHCs: 13; NHH: 9      CMHCs: 11; NHH: 14;
   Point of Contact for Applications Received
                                                                                            Other: 1

 Applications Approved                                                    11                       14

 Applications Denied                                                       0                        0

   Denial Reasons                                                         NA                       NA

 Applications in Process at End of Period                                 75                       74

 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health Services.

 Notes: Data Compiled 11/12/2019.

                                                DRAFT
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 79 of 88



8e. Housing Bridge Subsidy Program: Terminations
 Type and Reason                                            July - September 2019   April - June 2019

 Terminations – DHHS Initiated                                                 0                   0

   Over Income                                                                NA                  NA

 Exited Program – Client Related Activity                                     25                  26

   Voucher Received                                                           13                  11

   Deceased                                                                    1                   0

   Over Income                                                                 0                   0

   Moved Out of State                                                          1                   5

   Declined Subsidy at Recertification                                         4                   7

   Higher Level of Care Accessed                                               3                   1

                                                                               0                   0
   Other Subsidy Provided
                                                    DRAFT



                                                                               3                   2
   Moved in with family

                                            Total                             25                  26

 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

 Notes: Data Compiled 11/12/2019.




8f. Housing Bridge Subsidy Program: Application Processing Times
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 80 of 88




                                                                                                July -                April - June 2019
 Average Elapsed Time of Application Processing (calendar days)*                              September
                                                                                                 2019

 Completed Application to Determination                                                                       1                       1

 Approved Determination to Funding Availability**                                                            95                       1

 Referred to Vendor with Funded HB Slot                                                                       2                       1

 Leased Unit Secured                                                                                       NA                       NA

 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health Services.

 Notes: Data Compiled 11/12/2019.

 *Elapsed time measure reporting implemented 10/1/18 and applies to any application received on or after that date.

 **Average calculated on 16 applications approved for which funding was made available in the quarter.

9. Housing Bridge Subsidy Program Waitlist: Approved Applications
                                                   As of 9/30/2019
                                                            DRAFT




                                                    Time on List
   Total           0-30            31-60          61-90       91-120             121-150        151-180           181+
                   days            days           days         days               days           days             days
     42             5                3              5            3                  0              1               24
                                                   As of 6/30/2019
   Total        0-30        31-60                 61-90       91-120             121-150        151-180           181+
                days        days                  days         days               days           days             days
    44            5           3                     5           13                  2              0               16
 Revisions to Prior Period: None.

 Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

 Notes: Data Compiled 11/12/2019.

10. Supported Housing Subsidy Summary
                                                                                      July - September                April - June 2019
                                                                                             2019

                                                                                     Total subsidies by           Total subsidies by
 Subsidy                                                                              end of quarter               end of quarter
     Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 81 of 88




                     Units Currently Active                                      338             365
Housing Bridge
Subsidy:             Individuals Enrolled and Seeking Unit for
                                                                                   35             13
                     Bridge Lease

Section 8 Voucher    Transitioned from Housing Bridge*                           151             140
(NHHFA):             Not Previously Receiving Housing Bridge                        0              0

                     PRA                                                           56             54
811 Units:
                     Mainstream                                                    16             14

Other Permanent Housing Vouchers (HUD, Public Housing,
                                                                                    1              5
VA)

Total Supported Housing Subsidies                                                597             591

Revisions to Prior Period: None.

Data Source: Bureau of Mental Health Services and Housing Bridge Provider.

Notes: Data Compiled 11/12/2019; Section 8 Voucher Not Previously Receiving Housing
                                              DRAFT




Bridge are CMHC clients that received a Section 8 Voucher without previously receiving a
Housing Bridge subsidy; 811 Units (PRA and Mainstream) are CMHC clients that received a
PRA or Mainstream 811 funded unit with or without previously receiving a Housing Bridge
subsidy; Other Permanent Housing Vouchers (HUD, Public Housing, VA) are CMHC clients
that received a unit funded through other HUD or Public Housing sources with or without
previously receiving a Housing Bridge subsidy.

*These counts are cumulative; increasing over time since originally reporting this data within
the CMHA Quarterly Data Report.
         Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 82 of 88



11a. Mobile Crisis Services and Supports for Adults: Riverbend Community Mental Health
Center



                                                                   Septemb         July -   April -
                                            July          August         er   Septembe       June
 Measure                                    2019            2019       2019      r 2019      2019

 Unique People Served in Month                      291      337       308           499      517



 Services Provided by Type

 Case Management                                      0        0         0             0         0

 Crisis Apartment Service                            0         0         0             0         0

 Crisis Intervention Services                       11        11        10            32        43

 ED Based Assessment                                  0        0         0             0         0

 Medication Appointments or                 DRAFT
                                                      0        0         0             0         0
 Emergency Medication Appointments

 Mobile Community Assessments                       52        83        76           211      136

 Office-Based Urgent Assessments                    32        32        26            90      106

 Other                                                0        0         0             0         0

 Peer Support                                         0        0         0             0         0

 Phone Support/Triage                               355      383       366         1,104    1,143

 Psychotherapy                                        0        0         0             0         0



 Referral Source

 CMHC Internal                                       29       48        18            95        66

 Emergency Department                                 0       13        19            32         1

 Family                                              20       38         6            64        63
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 83 of 88




                                                                 Septemb         July -   April -
                                          July          August         er   Septembe       June
Measure                                   2019            2019       2019      r 2019      2019

Friend                                              2        4         4            10        23

Guardian                                          13         1         3            17        64

MCT Hospitalization                                0         0         0             0         0

Mental Health Provider                             8        16        28            52        55

Other                                               1       19         5            25        10

Police                                              4       16        19            39        20

Primary Care Provider                              4        16        19            39        17

Self                                              205      226       226           657      751

School                                              1        0        36            37        21
                                          DRAFT




Crisis Apartment

Apartment Admissions                              24        31        23            78        80

Apartment Bed Days                                87       186       124           397      319

Apartment Average Length of Stay                  3.6      6.0        5.4          5.1       4.0



Law Enforcement Involvement                        17       18        28            63        73



Hospital Diversions Total                         172      194       154           520      449

Revisions to Prior Period: None.

Data Source: Riverbend CMHC submitted report.
    Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 84 of 88




Notes: Data Compiled 10/29/2019; reported values other than the Unique People Served in
Month value are not de-duplicated at the individual person level; individual people can
account for multiple instances of service use, hospital diversions, etc.




                                           DRAFT
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 85 of 88



11b. Mobile Crisis Services and Supports for Adults: Mental Health Center of Greater
Manchester
                                                                                   July -    April -
                                             July          August   September September       June
Measure                                      2019            2019        2019      2019       2019

Unique People Served in Month                        261      286         274          679     714



Services Provided by Type

Case Management                                       38       26          28           92       90

Crisis Apartment Service                              10        4           6           20       28

Crisis Intervention Service                           21       80          78          179     144

ED Based Assessment                                    0        0           0            0        0

Medication Appointments or                             0        0           0            0        0
Emergency Medication
Appointments                                 DRAFT




Mobile Community Assessments                          84       91         105          280     319

Office-Based Urgent Assessments                       20       14          15           49       65

Other                                                246      293         264          803     833

Peer Support                                          20        8          14           42     112

Phone Support/Triage                                 566      621         646       1,833    1,795

Psychotherapy                                          3        2           3            8        8



Referral Source

CMHC Internal                                          9       11           5           25       23

Emergency Department                                   0        0           0            0        2

Family                                                28       32          51          111     168
        Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 86 of 88




Friend                                                  4     6              4           14       15

Guardian                                                4     3              8           15       29

MCT Hospitalization                                     0     0              0            0        0

Mental Health Provider                                 13    18            43            74       36

Other                                                  28    45            54           127      123

Police                                                 99    85            89           273      320

Primary Care Provider                                  12    15            14            41       58

Self                                                  132   159           104           395      361

School                                                  0     0              0            0        0



Crisis Apartment

Apartment Admissions                                    4     2              3            9       15

Apartment Bed Days                                     10     7            10            27       46
                                              DRAFT




Apartment Average Length of Stay                      2.5    3.5           3.3            3       3.1



Law Enforcement Involvement                            99    85            89           273      320



Hospital Diversion Total                              341   379           391         1,111     1,185

Revisions to Prior Period: None.

Data Source: Phoenix 2.

Notes: Data Compiled 10/30/2019; reported values other than the Unduplicated People
Served in Month value are not de-duplicated at the individual person level; individual people
can account for multiple instances of service use, hospital diversions, etc.
      Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 87 of 88



11c. Mobile Crisis Services and Supports for Adults: Harbor Homes
                                                                                    July -   April -
                                            July          August   September   September      June
 Measure                                    2019            2019        2019        2019      2019

 Unique People Served in Month                      146      146         156          377      419



 Services Provided by Type

 Case Management                                     51       38          36          125      279

 Crisis Apartment Service                           94        90         111          295      295

 Crisis Intervention Services                         0        1           0            1         0

 ED Based Assessment                                 14        5          10           29        33

 Medication Appointments or                           0        0           0            0         0
 Emergency Medication
 Appointments
                                            DRAFT




 Mobile Community Assessments                       63        84          84          231      245

 Office-Based Urgent Assessments                     7         5           9           21        29

 Other                                                0        0           0            0         0

 Peer Support                                        68       61          77          206      302

 Phone Support/Triage                               177      183         170          530      522

 Psychotherapy                                       14        5           5           24        45



 Referral Source

 CMHC Internal                                       19       20          11           50        58

 Emergency Department                                12        7          15           34        31

 Family                                               7        9          13           29        52

 Friend                                               5        2           5           12        16
       Case 1:12-cv-00053-SM Document 133-1 Filed 02/03/20 Page 88 of 88




Guardian                                              0     0           0            0      0

MCT Hospitalization                                  0      0           0            0      0

Mental Health Provider                               12    12           2           26     20

Other                                               111   111          99          321    286

Police                                                6     4           5           15     20

Primary Care Provider                                 2     0           1            3      8

Self                                                 69    67          79          215    200

Schools                                               3     4          10           17     38



Crisis Apartment

Apartment Admissions                                14     21          18           53     51

Apartment Bed Days                                  73    124         109          306    249

Apartment Average Length of Stay                    5.2   5.9         6.1          5.8    4.9
                                            DRAFT




Law Enforcement Involvement                           0     0           0            0      0



Hospital Diversion Total                            243   232         235          710    704

Revisions to Prior Period: None.

Data Source: Harbor Homes submitted data.

Notes: Data Compiled 10/29/2019; reported values other than the Unique People Served in
Month value are not de-duplicated at the individual person level; individual people can
account for multiple instances of service use, hospital diversions, etc.
